Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 1 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 2 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 3 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 4 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 5 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 6 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 7 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 8 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 9 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 10 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 11 of 82




                 EXHIBIT A
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 12 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 13 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 14 of 82




                  EXHIBIT B
        Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 15 of 82
              MANUAL
              TRANSMITTAL                                                                                  3.28.3
              Department of the Treasury                                                   OCTOBER 31, 2018
              Internal Revenue Service




EFFECTIVE DATE
  (01-01-2019)


PURPOSE
  (1)  This transmits revised IRM 3.28.3, Special Processing Procedures - Individual Income Tax Returns.

MATERIAL CHANGES
  (1)   Minor editorial changes throughout.

  (2)     IRM 3.28.3.1 Added new Program Scope and Objectives

  (3)     IRM 3.28.3.2 Updated Introduction to place the President and Vice President returns are placed as
          permanent records by the National Archives.

  (4)     IRM 3.28.3 Added new Acronyms Chart

  (5)     IRM 3.28.3.4.1 Updated to forward the original income tax return in double sealed envelopes

  (6)     IRM 3.28.3.5.1 Corrected from Appendix to Title 5 to Appendix 4 to Title 5 in several sections

  (7)     IRM 3.28.3.5.2.1 Deleted alpha list and created numeric listing

  (8)     IRM 3.28.3.5.2.2 Added Code and Edit should review Form 2848 for completeness

EFFECT ON OTHER DOCUMENTS
  IRM 3.28.3, dated November 02, 2017 effective January 1, 2018 is superseded.

AUDIENCE
  Wage and Investment Submission Processing Campus personnel


                                               Linda J. Brown
                                               Director, Submission Processing
                                               Wage and Investment Division




Cat. No. 34521K (10-31-2018)               Internal Revenue Manual                                          3.28.3
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 16 of 82
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 17 of 82

Part 3                                                                           IRM 3.28.3
Chapter 28 Special Processing Procedures

Manual
3.28.3 Transmittal
Individual Income Tax Returns

Table of Contents            Table of Contents

3.28.3.1   Program Scope and Objectives
3.28.3.2   Introduction
3.28.3.3   Deviations From This Internal Revenue Manual (IRM)
  3.28.3.3.1   Acronyms
3.28.3.4   Processing Returns and Accounts of the President and Vice President
  3.28.3.4.1   Individual and Gift Tax Return Processing
  3.28.3.4.2   Account Data Storage and Access
  3.28.3.4.3   Mandatory Examination
3.28.3.5   Blind Trust Form 1040 Returns
  3.28.3.5.1   General Information and Instructions
  3.28.3.5.2   Blind Trust Tax Return Processing
   3.28.3.5.2.1   Document Perfection Procedures
   3.28.3.5.2.2   Accounts Management Centralized Authorization File (CAF) Procedures - Processing the
                  Power of Attorney (POA)




Cat. No. 34521K (10-31-2018)                Internal Revenue Manual                                  3.28.3
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 18 of 82
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 19 of 82


Individual Income Tax Returns                      3.28.3                                                   page 1

3.28.3.1                  (1) Purpose: This Internal Revenue Manual (IRM) provides instructions for pro-
(01-01-2019)                  cessing returns and the accounts of the President and Vice President of the
Program Scope and             United States of America.
Objectives
                          (2) Audience: This IRM is used by tax examiners and clerks in Austin Submission
                              Processing site.

                          (3) Policy Owner: The Director of Submission Processing (SP)

                          (4) Program Owner: Wage and Investment (W&I)

                          (5) Primary Stakeholders: Other areas that may be affected by these procedures
                              include (but not limited to):

                                •      Information Technology (IT) Programmers
                                •      Chief Counsel
                                •      Submission Processing

                          (6) Program Goals: The goal of this IRM is to provide instructions to process the
                              tax returns and accounts of the President and Vice President of the United
                              States of America.

                          (7) Annual Clearance of IRM: This IRM is updated and published annually after
                              review and concurrence by affected offices according to the clearance process
                              established in IRM 1.11.9 Internal Management Documents, Clearing and
                              Approving Internal Management Documents


3.28.3.2                  (1)   This section of the Internal Revenue Manual (IRM) provides instructions for
(01-01-2019)                    processing:
Introduction
                                •      The tax returns and accounts of the President and Vice President of the
                                       United States of America.
                                •      The tax returns of political appointees who have their assets placed in a
                                       qualified blind trust as defined by section 102(f)(3) of the Appendix to
                                       Title 5 of the United States Code (or any successor provision of the
                                       United States Code).

                          (2)   These procedures apply to all functions within the campuses.

                          (3)   The tax returns of the President and Vice President will be mailed to the Field
                                Director, Austin Submission Processing Campus.

                          (4)   The Field Director of Austin can designate the walk- through processing of
                                the President and Vice President’s returns to a subordinate. This person must
                                make sure that the original returns are not unnecessarily folded or bent, and
                                the edit marks and stamps are neatly placed on the returns, since they are
                                deemed permanent records by the National Archives.

                          (5)   When filing a political appointee’s tax return, the trustees of to a qualified blind
                                trust as defined by section 102(f)(3) of the Appendix 4 to Title 5 of the United
                                States Code (“blind trust”) are to follow the “Where to File” Instructions for
                                Form 1040 and file the tax return at the appropriate campus based on the ap-
                                pointee’s address.

                          (6)   The President, Vice President, or any political appointee who has placed his/
                                her assets in a blind trust must request permission for the trustee to prepare
                                and file their individual tax return. The request for permission must be in

Cat. No. 34521K (10-31-2018)               Internal Revenue Manual                                          3.28.3.2
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 20 of 82

page 2                                             3.28       Special Processing Procedures
                                writing and be submitted with the tax return and a properly executed Form
                                2848, Power of Attorney and Declaration of Representative. Permission for the
                                trustee to prepare and file the return will be granted automatically on receipt of
                                the required documents. The IRS does not send an approval letter to the
                                President, Vice President, political appointee or trustee.

3.28.3.3                (1) Service Center Directors, Headquarter Branch Chiefs, and Headquarter
(01-01-2019)                Analysts do not have the authority to approve deviations from IRM procedures.
Deviations From This        Any request for an exception or deviation to an IRM procedure must be
Internal Revenue Manual     elevated through appropriate channels for executive approval. This will ensure
(IRM)                       that other functional areas are not adversely affected by the changes and that
                            it does not result in disparate treatment of taxpayers.

                          (2)   See guidelines in IRM 1.11.2, Internal Management Documents System,
                                Internal Revenue Manual(IRM) Process. Request for an IRM deviation must
                                be submitted in writing and signed by the Field Director, following instructions
                                from IRM 1.11.2.2.4.

                          (3)   Any disclosure issues will be coordinated by the Program Owner. No devia-
                                tions can begin until they are reviewed by the Program Owner and approved at
                                the Executive Level. All requests must be submitted to the Submission Pro-
                                cessing Headquarters IRM Coordinator.


3.28.3.3.1                (1)   An acronym is an abbreviated word formed from the initial letter or letters of
(01-01-2019)                    each major part of a compound term, such as IDRS for Integrated Data
Acronyms                        Retrieval System.

                          (2)   A list of some of the acronyms and definitions used in this IRM are listed in the
                                chart below.


                                             ACRONYM                              DEFINITION
                                 CAF                                   Centralized Authorization File
                                 DIF                                   Discriminant Index Function
                                 IDRS                                  Integrated Data Retrieval System
                                 IRM                                   Internal Revenue Manual
                                 IT                                    Information Technology
                                 POA                                   Power of Attorney
                                 SB/SE                                 Small Business/Self-Employed
                                 SP                                    Submission Processing
                                 W&I                                   Wage & Investment




3.28.3.3                                   Internal Revenue Manual                  Cat. No. 34521K (10-31-2018)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 21 of 82


Individual Income Tax Returns                      3.28.3                                                page 3

3.28.3.4               (1) Follow the instructions in this subsection of the manual when processing the
(01-01-2019)               individual tax returns and accounts of the President and Vice President of the
Processing Returns and     United States in office at the time of filing.
Accounts of the
President and Vice     (2) This IRM provides procedures for:
President
                            •     Individual and Gift Tax Returns Processing
                            •     Account Data Storage and Access
                            •     Mandatory Examination

3.28.3.4.1                (1)   Follow the normal return-processing procedures for all tax returns of the
(01-01-2019)                    President and Vice President of the United States.
Individual and Gift Tax
Return Processing         (2)   Maintain the privacy of the tax return of the President and Vice-President at all
                                times during processing.

                                •     Ensure that other employees in the immediate area cannot view the
                                      returns.
                                •     Keep the returns locked in a secure drawer or cabinet while you are
                                      away from your work area and the returns are still under your control.

                          (3)   Once the individual income tax return has posted, make a photocopy of the
                                return and stamp “COPY” in the top margin of the copy. Route the copy to
                                Files.

                          (4)   Forward the original processed individual income tax return in double-sealed
                                envelopes to prevent any damage to the return to:
                                Internal Revenue Service
                                Deputy Commissioner for Services and Enforcement
                                1111 Constitution Ave NW, Room 3000 IR
                                Washington, DC 20224


                          (5)   The tax returns of both the President and Vice President are permanent
                                records under the Records Control Schedules Document 12990, RCS 8, Item
                                12, since they are deemed permanent records by the National Archives.

                          (6)   Process gift tax returns in accordance with the same procedures relating to all
                                taxpayers.

3.28.3.4.2                (1)   Carry the account data of the President and Vice President on the appropriate
(01-01-2019)                    Master File.
Account Data Storage
and Access                (2)   Do not subject the accounts to restricted access procedures.

3.28.3.4.3                (1)   Individual income tax returns for the President and Vice President are subject
(01-01-2019)                    to mandatory examinations. See IRM 4.2.1.11, Processing Returns and
Mandatory Examination           Accounts of the President and Vice President.

                          (2)   The Small Business/Self-Employed (SB/SE) Director of Examination will
                                determine the area office responsible for the examination of the return.




Cat. No. 34521K (10-31-2018)               Internal Revenue Manual                                     3.28.3.4.3
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 22 of 82

page 4                                              3.28        Special Processing Procedures
                           (3)   Copies of the returns to be examined will be transmitted after the examining
                                 office with jurisdiction is selected. Copies of returns must bear the word Copy
                                 in the top right margin. The transmittal memorandum will contain the following
                                 directions:

                                 a.   Regardless of the Discriminant Index Function (DIF) score, the returns
                                      will be examined.
                                 b.   IRS personnel, including specialists, will be assigned to the examination
                                      as appropriate.
                                 c.   The Examination Area Director, or his/her designee, will arrange for
                                      contact with the authorized representatives of the President and Vice
                                      President for the beginning of the examination.
                                 d.   All relevant IRM procedures will apply to these return examinations.
                                 e.   The examination papers of the President and Vice President are subject
                                      to regular retention procedures Document 12990, RCS 23, Item 43a.



3.28.3.5                   (1)   Follow the instructions in this subsection of the IRM when processing blind
(01-01-2019)                     trust individual income tax returns.
Blind Trust Form 1040
Returns                    (2)   The instructions include the following procedures:

                                 •      General Information and Instructions
                                 •      Blind Trust Tax Return Processing
                                 •      Document Perfection Procedures
                                 •      Accounts Management Centralized Authorization File (CAF) Procedures
                                        - Processing the Form 2848


3.28.3.5.1              (1) The President, Vice President, or a political appointee will be considered to
(01-01-2019)                have shown good cause for receiving permission and will automatically be
General Information and     granted permission to have their return filed by a trustee when both of the
Instructions                following conditions are met:

                                 a.   The President, Vice President, or political appointee has an interest in a
                                      blind trust that meets the requirements of Section 102(f)(3) of the
                                      Appendix 4 to Title 5 of the United States Code (USC) or any successor
                                      provision of the USC.
                                 b.   The President, Vice President, or political appointee in accordance with
                                      Rev. Proc. 2010–11 submits with the income tax return both a letter re-
                                      questing permission for the trustee to prepare and file the income tax
                                      return on behalf of the eligible individual and a power of attorney.

                           Note: A separate request must be made for each tax year (tax period).

                           (2)   The trustee must attach both of the following to their filed return:

                                 •      A letter requesting permission for the trustee to prepare and file the
                                        President’s, Vice President’s, or political appointee’s return.
                                 •      A valid power of attorney authorizing the trustee to represent the
                                        taxpayer that includes a statement specifically authorizing the trustee to
                                        prepare and file the taxpayer’s return on behalf of the taxpayer.

                           (3)   The IRS must use extreme caution not to violate a blind trust.



3.28.3.5                                    Internal Revenue Manual                   Cat. No. 34521K (10-31-2018)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 23 of 82


Individual Income Tax Returns                      3.28.3                                                  page 5

                                a.   Address all correspondence and refunds concerning the blind trust tax
                                     return to the authorized trustee.
                                b.   Do not disclose any information regarding the source(s) or nature of the
                                     blind trust income to the taxpayer.

                          (4)   Generally, the taxpayer’s name will be in the Entity, but the address will belong
                                to the trustee to ensure that any correspondence and/or refund is mailed only
                                to the trustee. Any attached Power of Attorney (POA) should be reviewed for
                                completeness using the criteria in IRM 3.28.3.5.2.1, Document Perfection Pro-
                                cedures by the Code and Edit tax examiner, then faxed to the Ogden CAF Unit
                                to be posted.

                          (5) Do not disclose information regarding the source of the blind trust income if
                              contact with the taxpayer is ever required.

3.28.3.5.2                (1)   Blind Trust returns can generally be identified by the presence of any of the
(01-01-2019)                    following:
Blind Trust Tax Return
Processing                      •      The notation “Blind Trust” in the signature area
                                •      An income statement or schedule indicating “Income from Blind Trust”
                                •      A trust agreement which specifies “Blind Trust”
                                •      A POA attached indicating “Blind Trust,” or posted to the CAF with a
                                       Blind Trust Authorization Indicator or
                                •      A letter requesting permission for the trustee to prepare and file the
                                       President’s, Vice President’s or political appointee’s return

                          (2)   The letter requesting permission and the POA must be attached to the return.
                                It is the responsibility of the Code and Edit tax examiner to determine that the
                                POA is complete before routing it to the Ogden CAF Unit. If the POA is already
                                posted, the Code and Edit tax examiner should ensure that the Blind Trust Au-
                                thorization Indicator is posted on the account. See IRM 3.28.3.5.2.1, Document
                                Perfection Procedures.

                          (3)   If the Form 2848 is an original, or the CAF needs to be updated with the Blind
                                Trust Authorization Indicator, the Code and Edit tax examiner will:

                                a.   Perfect the Form 2848. See IRM 3.28.3.5.2.1(3) for specific procedures
                                b.   Call the Ogden CAF Unit Manager to alert him/her that they are faxing a
                                     POA for a “Blind Trust” to the unit
                                c.   Edit “Blind Trust” in the top margin of the Form 2848
                                d.   Fax the original Form 2848 to the Ogden CAF Unit
                                e.   Staple the Form 2848 to the back of the return

                          (4)   If the request letter is attached and the POA is posted correctly, continue pro-
                                cessing the return. Leave the request letter (and any POA) attached to the
                                return.

                          (5)   If the POA is posted to the CAF, but the Blind Trust Authorization Indicator
                                needs updating, refer to IRM 3.28.3.5.2.1(6) for instructions on how to contact
                                the Ogden CAF Unit to update that field.

3.28.3.5.2.1              (1)   Determine that the letter requesting permission for the trustee to prepare and
(01-01-2019)                    file the President’s, Vice President’s, or political appointee’s return is present
Document Perfection             and the POA is attached when “blind trust” is indicated on the return.
Procedures

Cat. No. 34521K (10-31-2018)               Internal Revenue Manual                                      3.28.3.5.2.1
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 24 of 82

page 6                                           3.28       Special Processing Procedures
                        Note: The POA authorization may be contained in the trust agreement when a
                              blind trust agreement is attached. If all of the items required to be included
                              in a valid POA authorization, including the specific acts, are listed in the blind
                              trust agreement, then it is acceptable. Edit the taxpayer’s name and social
                              security number (SSN), and “See Attached” on a Form 2848. Then, fax the
                              “Form 2848” package to the Ogden CAF Unit for processing.

                        (2)   If a Form 2848 is attached, check Command Code (CC) CFINK to determine if
                              it is an original or copy of the POA. If the CAF is up to date (including the
                              blind trust Authorization Indicator), then continue processing the return and
                              leave the copy of the Form 2848 attached to the return.

                        (3)   If an original Form 2848 is attached to the return, the Code and Edit tax
                              examiner will edit “BLIND TRUST” in the top-center margin of the Form 2848
                              and ensure that the following applicable parts of the Form 2848 are completed.

                              a.   Line 1 - Taxpayer information: Taxpayer name(s) and address, SSN(s).
                              b.   Line 2 - Representative(s): Representative(s) name(s) and address,
                                   CAF number, telephone number.
                              c.   Line 3 - Acts authorized: Description of matter (type of tax form number
                                   (e.g., Form 1040), tax period (must be only ONE tax period)
                              d.   Line 4 - Specific use not recorded on Centralized Authorization File
                                   (CAF): Box should be checked.
                              e.   Line 5a - Additional acts authorized - Sign a return box should be
                                   checked. A statement should be included granting the trustee permission
                                   to sign the tax return. “This power of attorney is being filed pursuant to
                                   Treasury Regulation section 1.6012-1(a)(5), which requires a power of
                                   attorney to be attached to a return if a return is signed by an agent by
                                   reason of specific permission granted by IRS” Line 5a may also
                                   include the following authorizations:


                              •     Waiver of restriction on assessment or collection
                              •     Waiver of notice of disallowance
                              •     Consent to extend the period for assessment or collection
                              •     Closing agreement
                              f.   Line 5b - Specific acts not authorized - Should be blank.
                              g.    Line 6 - Retention/revocation of prior power(s) of attorney: If the box
                                    is checked, research CC CFINK to determine if it should have been
                                    checked.
                              h.    Line 7 - Signature of taxpayer(s) and date: The signature of the
                                    taxpayer(s) and the date is required.
                              i.   Part II - Declaration of Representative: Designation, jurisdiction,
                                   signature, and date of agent is required. Correspond with the agent if this
                                   is missing.

                        (4)   If the Form 2848 is complete:

                              1.   Detach the Form 2848 from the return and call the Ogden CAF Unit
                                   Manager to notify him/her that you are faxing a blind trust POA for
                                   expedite processing
                              2.   Fax the original Form 2848 to the Ogden CAF unit.
                              3.   Upon acknowledgement of receipt from the Ogden CAF Unit Manager
                                   that the POA was input correctly to the CAF, staple the Form 2848 to the
                                   back of the return and continue processing.

3.28.3.5.2.1                             Internal Revenue Manual                 Cat. No. 34521K (10-31-2018)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 25 of 82


Individual Income Tax Returns                      3.28.3                                                page 7

                           (5)   Correspond with the political appointee for the missing items or authorizations
                                 when the POA does not grant the trustee authority to perform all of the specific
                                 acts (Line 5 on Form 2848) on behalf of the political appointee, or any other
                                 required items are missing, except Part II. If Part II is incomplete, correspond
                                 with the trustee.

                           (6)   The request letter and POA must be present. If either one is missing or incom-
                                 plete, use the table below to determine the proper action:


   If a POA is:                        and request letter is:             Then:
   1) Attached, or already correctly   Attached                           Continue processing.
   posted on the CAF with the
   Blind Trust Authorization
   Indicator
   2) On the CAF, but the Blind        Attached                           Contact the Ogden CAF Unit
   Trust Authorization Indicator is                                       Manager. Fax the request letter to
   not present                                                            them for verification to allow the
                                                                          update to the CAF with the Blind
                                                                          Trust Authorization Indicator.
   3) Not found on the CAF, or         Attached                           Correspond with the trustee for
   attached to the return                                                 the missing POA.
                                                                          Suspend the return while corre-
                                                                          sponding for the missing POA.
   4) Attached, or already posted      Not attached                       Correspond with the trustee for a
   on the CAF                                                             copy of the request letter.
                                                                          Suspend the return while corre-
                                                                          sponding for the missing request
                                                                          letter.
   5) Not found on the CAF, or         Not attached                       There is an indication of a ″blind
   attached to the return                                                 trust.″ Code and Edit should cor-
                                                                          respond with the ″trustee″ for the
                                                                          missing documents. Suspend the
                                                                          return while corresponding for the
                                                                          missing documents.



                           (7)   If the request letter is attached, a valid POA has posted, and other correspon-
                                 dence conditions are present on the return, suspend the return and
                                 correspond with the trustee.

3.28.3.5.2.2             (1) The Form 2848 (POA) for the “blind trust” can be mailed or faxed directly to
(01-01-2019)                 any CAF unit by the agent or taxpayer. If any CAF Unit, other than Ogden,
Accounts Management          receives a Form 2848 (POA) with indication of “blind trust”, they should contact
Centralized                  the Ogden CAF Unit Manager, and fax the Form 2848 directly to him/her for
Authorization File (CAF)     processing.
Procedures - Processing
the Power of Attorney
(POA)



Cat. No. 34521K (10-31-2018)                Internal Revenue Manual                                  3.28.3.5.2.2
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 26 of 82

page 8                                          3.28      Special Processing Procedures
                        (2)   When the Form 2848 (POA) is attached to a blind trust tax return, the Code
                              and Edit tax examiner should review the Form 2848 for completeness, then
                              phone the Ogden CAF Unit Manager and immediately fax the Form 2848 to
                              him/her for input to the CAF. The CAF Unit Manager will acknowledge receipt
                              and input the Form 2848. After input to the CAF, the Code and Edit tax
                              examiner will continue processing the return.

                        (3) Ogden CAF Unit Only – Process the blind trust POA according to instructions.
                            in IRM 21.3.7.8.10, Blind Trust Authorizations.




3.28.3.5.2.2                            Internal Revenue Manual               Cat. No. 34521K (10-31-2018)
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 27 of 82




                  EXHIBIT C
        Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 28 of 82
              MANUAL
              TRANSMITTAL                                                                                  4.2.1
              Department of the Treasury                                                          MAY 29, 2019
              Internal Revenue Service




EFFECTIVE DATE
  (05-29-2019)


PURPOSE
  (1)     This transmits revised IRM 4.2.1, General Examining Procedures, General Examination Information.

MATERIAL CHANGES
  (1)     Significant changes to this IRM are listed in the table below.


   Prior Reference                         New Reference                   Description of Change
   N/A                                     IRM 4.2.1.1 through IRM         Added and moved content to
                                           4.2.1.1.6                       provide background information,
                                                                           legal authorities that govern the
                                                                           actions covered in this IRM, roles
                                                                           and responsibilities, terms,
                                                                           acronyms, and related resources
                                                                           available to assist examiners
                                                                           when conducting examinations. In
                                                                           addition, content from IRM
                                                                           4.2.1.13.1, Definitions, has been
                                                                           moved to IRM 4.2.1.1.4, Terms.
   N/A                                     IRM 4.2.1.6                     Guidance for “reopening of closed
                                                                           cases” has been added as it was
                                                                           not moved to another section
                                                                           when IRM 4023 was obsoleted.
   IRM 4.2.2.1 through IRM                 IRM 4.2.1.7 through IRM         Content from IRM 4.2.2.1, Collat-
   4.2.2.1.2                               4.2.1.7.2                       eral Examinations, was moved
                                                                           from IRM 4.2.2.1 through IRM
                                                                           4.2.2.1.2 to IRM 4.2.1.7 through
                                                                           IRM 4.2.1.7.2.
   N/A                                     IRM 4.2.1.11                    Moved guidance on “Assistance
                                                                           to Chief Counsel” from IRM
                                                                           4.10.1.4.8 to IRM 4.2.1.11.
   IRM 4.2.1.16                            N/A                             Content has been removed. See
                                                                           IRM 25.24.5, Return Preparer
                                                                           Misconduct Field Examination.
   IRM 4.2.1.19                            IRM 4.2.1.22                    Renumbered and added a “Note”
                                                                           providing guidance for when the
                                                                           taxpayer’s problem involves an
                                                                           Appeals’ agreed resolution not
                                                                           being implemented or there was
                                                                           an error involving the implemen-
                                                                           tation.


Cat. No. 34440Q (05-29-2019)                     Internal Revenue Manual                                       4.2.1
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 29 of 82


Manual Transmittal Cont. (1)



    Prior Reference                 New Reference                    Description of Change
    IRM 4.2.2.3 through IRM         IRM 4.2.1.23                     Moved and revised content from
    4.2.2.3.1                                                        IRM 4.2.2.3, Extensions of the
                                                                     Replacement Period of Involun-
                                                                     tary Converted Property. IRM
                                                                     4.2.2.3.1, Involuntary Converted
                                                                     Property Extension Procedures,
                                                                     has been replaced by a reference
                                                                     to IRM 4.8.8.6, Involuntary
                                                                     Converted Property.
    IRM 4.2.2.4                     IRM 4.2.1.24                     Moved and revised content from
                                                                     IRM 4.2.2.4, Identification of Bad
                                                                     Payer Information.
    IRM 4.2.2.5                     IRM 4.2.1.25                     Moved and revised content from
                                                                     IRM 4.2.2.5, Awards Received by
                                                                     Informants.
    Throughout IRM 4.2.1                                             Minor editorial changes have
                                                                     been made throughout this IRM.
                                                                     Website addresses, legal refer-
                                                                     ences, and IRM references were
                                                                     reviewed and updated as
                                                                     necessary.


EFFECT ON OTHER DOCUMENTS
  This material supersedes IRM 4.2.1, dated November 23, 2016 and incorporates content from IRM 4.2.2,
General Examining Procedures.

AUDIENCE
  Small Business and Self-Employed (SB/SE), Large Business and International (LB&I), and Wage and Invest-
ment (W&I) examiners.


                                             Maha H. Williams
                                             Director, Examination-Field and Campus Policy
                                             Small Business/Self-Employed




4.2.1                                    Internal Revenue Manual              Cat. No. 34440Q (05-29-2019)
          Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 30 of 82

Part 4                                                                            IRM 4.2.1
Chapter 2 General Examining Procedures

Manual
4.2.1 Transmittal
General Examination Information

Table of Contents                   Table of Contents

4.2.1.1    Program Scope and Objectives
  4.2.1.1.1      Background
  4.2.1.1.2      Authority
  4.2.1.1.3      Responsibilities
  4.2.1.1.4      Terms
  4.2.1.1.5      Acronym
  4.2.1.1.6      Related Resources
4.2.1.2    Identification and Control Numbers
4.2.1.3    Potentially Dangerous Taxpayer (PDT) and Caution Upon Contact (CAU) Indicators
4.2.1.4    Request for Armed Escort
4.2.1.5    1254 Suspense
4.2.1.6    Reopening of Closed Cases
4.2.1.7    Collateral Examinations
  4.2.1.7.1      Collateral Examination Procedures: Initiating Area
  4.2.1.7.2      Collateral Examinations: Receiving Area
4.2.1.8    General Appeals Guidelines
  4.2.1.8.1      Cases Not Fully Developed
  4.2.1.8.2      New or Reopened Issues
  4.2.1.8.3      Disagreements With Appeals Determinations
  4.2.1.8.4      Docketed Case Examination Assistance
   4.2.1.8.4.1      New Information Received in Appeals
   4.2.1.8.4.2      Examination Assistance Request Package
   4.2.1.8.4.3      Examination Assistance Point of Contact Actions
   4.2.1.8.4.4      Examiner Secures New Information and Related Case File
     4.2.1.8.4.4.1       Examiner Responsibilities
     4.2.1.8.4.4.2       Examiner Returns New Information and Related Case File
   4.2.1.8.4.5      Examination Assistance Point of Contact
4.2.1.9    New Issues Raised by Counsel
4.2.1.10      Litigation Affecting the IRS
  4.2.1.10.1      Notification to Area Counsel in State Court Suits
  4.2.1.10.2      Suits for Recovery of Erroneous Refunds
4.2.1.11    Assistance to Chief Counsel or U.S. Attorney
  4.2.1.11.1      Chief Counsel or U.S. Attorney Requests for Civil Suit Data
4.2.1.12      Awards of Litigation and Administrative Costs in Tax Cases
4.2.1.13      Statute Expiration Reports
Cat. No. 34440Q (05-29-2019)                      Internal Revenue Manual                     4.2.1
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 31 of 82

Part 4                                                                              IRM 4.2.1
Chapter 2 General Examining Procedures

4.2.1.14   Taxpayer Notification of Assessment Statute Expiration and Acceptance of Voluntary Payments on
           Expired Statute Returns When Taxpayer Was Contacted for Examination
  4.2.1.14.1   Guidelines for Cases with Expired Statutes Where the Deficiency Cannot Be Determined
  4.2.1.14.2   Guidelines for Cases with Expired Statutes Where the Deficiency Can Be Determined or there is
               No Change to Tax
  4.2.1.14.3   Guidelines for Cases with Expired Statutes Where the Taxpayer Makes a Voluntary Payment
4.2.1.15   Processing Returns and Accounts of the President and Vice President
4.2.1.16   Blind Trust Income Tax Returns Filed by Presidential Appointees
4.2.1.17   Reporting Allegations of Tax Violations Involving Senior Treasury Officials
  4.2.1.17.1   Compliance Examination Procedures
4.2.1.18   Reporting Misconduct of IRS Employees or Officials
4.2.1.19   Income Tax Bonds Under IRC 332(b) and IRC 905(c)
4.2.1.20   Property Blocked by Foreign Funds Control or Vested by Office of Foreign Assets Control
  4.2.1.20.1   Office of Foreign Assets Control (OFAC) Information
  4.2.1.20.2   Investigation and Disposition
  4.2.1.20.3   Payor Failure to Withhold Tax at Source
4.2.1.21   Witness Security Program
4.2.1.22   Taxpayer Advocate Program
4.2.1.23   Extensions of the Replacement Period of Involuntarily Converted Property
4.2.1.24   Identification of Bad Payer Information
4.2.1.25   Awards Received by Informants
4.2.1.26   Restructuring and Reform Act of 1998




4.2.1                                          Internal Revenue Manual              Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 32 of 82


General Examination Information                       4.2.1                                            page 1

4.2.1.1                   (1)   Purpose. This IRM section provides information on various topics as shown in
(05-29-2019)                    the table of contents. References to other resources, such as related IRMs and
Program Scope and               websites are included when applicable and provide additional guidance as
Objectives                      needed to ensure a thorough understanding of the topic.

                          (2)   Audience. These procedures apply to examiners in Small Business and Self-
                                Employed (SB/SE) Field Examination, SB/SE Speciality Examination, Large
                                Business and International (LB&I), and W&I.

                          (3)   Policy Owner. The Director, Examination - Field and Campus Policy, who is
                                under the Director, Headquarters Examination, owns the policy in this IRM.

                          (4)   Contact Information. To recommend changes or make any other suggestions
                                related to this IRM section, see IRM 1.11.6.6, Providing Feedback About an
                                IRM Section - Outside of Clearance.


4.2.1.1.1                 (1)   This IRM provides information for general examination procedures that
(05-29-2019)                    examiners should understand and apply in the performance of their duties.
Background

4.2.1.1.2                 (1)   By law, the Service has the authority to conduct examinations under Title 26,
(05-29-2019)                    Internal Revenue Code, Subtitle F – Procedure and Administration, Chapter
Authority                       78, Discovery of Liability and Enforcement of Title, Subchapter A, Examination
                                and Inspection.

                          (2)   The following IRC sections, Rev. Procs, and Delegation Orders provide the
                                authority for various topics as referenced within this IRM:

                                •     IRC 332(b) - Complete liquidations of subsidiaries
                                •     IRC 905(c) - Applicable rules
                                •     IRC 6501(a) - Limitations on assessment and collection
                                •     IRC 6532(b) - Periods of limitation on suits
                                •     IRC 7121 - Closing agreements
                                •     IRC 7405 - Action for recovery of erroneous refunds
                                •     IRC 7430 - Awarding of costs and certain fees
                                •     IRC 7605(b) -Time and place of examination
                                •     Rev. Proc. 64-22, Statement of some principles of Internal Revenue tax
                                      administration.
                                •     Rev. Proc. 2005-32, Examination of returns and claims for refund, credit,
                                      or abatement; determination of correct tax liability.
                                •     Rev. Proc. 2010-11, Forms and Instructions.
                                •     Rev. Proc. 2012-18, Ex Parte communications between appeals and
                                      other Internal Revenue Service employees.
                                •     Rev. Proc. 2016-22, Appeals Functions.
                                •     Delegation Order 4-7(formerly DO-57, Rev. 9) - IRM 1.2.43.8, Delega-
                                      tion Order 4-7 (formerly DO-57, Rev. 9).
                                •     Delegation Order 4-47(New) - IRM 1.2.43.37, Delegation Order 4-47
                                      (New).
                                •     SBSE Delegation Order 1-23-33, Authority to Grant Extensions of Time
                                      to Replace Involuntarily Converted Property Under Section 1033 of the
                                      Internal Revenue Code - IRM 1.2.65.4.11.




Cat. No. 34440Q (05-29-2019)              Internal Revenue Manual                                     4.2.1.1.2
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 33 of 82

page 2                                                    4.2      General Examining Procedures
4.2.1.1.3                      (1)   The Director, Headquarters Examination, is the executive responsible for
(05-29-2019)                         providing policy and guidance for SB/SE Examination employees and ensuring
Responsibilities                     consistent application of policy, procedures and tax law to effect tax administra-
                                     tion while protecting taxpayers’ rights. See IRM 1.1.16.3.5, Headquarters
                                     Examination, for additional information.

                               (2)   The Director, Examination - Field and Campus Policy, reports to the Director,
                                     Headquarters Examination, and is responsible for the delivery of policy and
                                     guidance that impacts the field examination process. See IRM 1.1.16.3.5.1,
                                     Field and Campus Policy, for additional information.

                               (3)   Field Examination General Processes (FEGP), which is under the Director, Ex-
                                     amination - Field and Campus Policy, is the group responsible for providing
                                     policy and procedural guidance on standard examination processes to field
                                     employees. See IRM 1.1.16.3.5.1.1, Field Exam General Processes, for addi-
                                     tional information.

                               (4)   All examiners must perform their professional responsibilities in a way that
                                     supports the IRS Mission. This requires examiners to provide top quality ser-
                                     vice and to apply the law with integrity and fairness to all.

                               (5)   Income tax examiners and their managers should thoroughly acquaint them-
                                     selves with the examination procedures and information contained in this IRM,
                                     as well as other resources, such as those listed in IRM 4.2.1.1.6, Related
                                     Resources, below.


4.2.1.1.4                      (1)   The following table lists terms and their definitions that are used in this IRM:
(04-23-2014)
Terms


    Term                                                      Definition
    Senior Treasury Official                                  For purposes of this IRM is defined as:
                                                              •     All individuals within the Treasury Depart-
                                                                    ment serving in Executive Levels I through
                                                                    V.
                                                              •     All individuals within the Treasury Depart-
                                                                    ment serving in the Senior Executive
                                                                    Service or positions classified above grade
                                                                    general schedule (GS)-15 (or comparable
                                                                    pay band).
                                                              •     All individuals within the IRS in grade GS-15
                                                                    (or comparable pay band) serving in
                                                                    positions centralized in the IRS Executive
                                                                    Resources Board.
                                                              •     All individuals within the Treasury Depart-
                                                                    ment (other than IRS) in grade GS-15 (or
                                                                    comparable pay band), which the Deputy
                                                                    Secretary may designate.
    Treasury Department                                       The Office of the Secretary and all agencies,
                                                              bureaus, and other organizational elements within
                                                              the Department of the Treasury.



4.2.1.1.3                                       Internal Revenue Manual                  Cat. No. 34440Q (05-29-2019)
        Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 34 of 82


General Examination Information                        4.2.1                                             page 3

4.2.1.1.5                 (1)   The following table lists commonly used acronyms and their definitions used
(05-29-2019)                    throughout this IRM:
Acronym


   Acronym                                              Definition
   AARS                                                 Appeals Account Resolution Specialists
   ADP                                                  Automated Data Processing
   ATE                                                  Appeals Technical Employee
   AUR                                                  Automated Underreporter
   CAU                                                  Caution Upon Contact
   CI                                                   Criminal Investigation
   DOJ                                                  Department of Justice
   EA                                                   Examination Assistance
   IRP                                                  Information Reporting Program
   LB&I                                                 Large Business & International
   LTA                                                  Local Taxpayer Advocate
   OEP                                                  Office of Employee Protection
   PDT                                                  Potentially Dangerous Taxpayer
   RRA                                                  Restructuring and Reform Act
   SAC                                                  Special Agent in Charge
   TAS                                                  Taxpayer Advocate Service
   TC                                                   Transaction Code
   TIGTA                                                Treasury Inspector General for Tax Administration
   TS                                                   Technical Services
   WSC                                                  Witness Security Coordinator




4.2.1.1.6                 (1)   Helpful information can be found on websites, including, but not limited to the
(05-29-2019)                    following:
Related Resources
                                •     AUR HQ Payer Agent Coordinator
                                •     EA Routing Instructions
                                •     Office of Employee Protection
                                •     Office of Foreign Assets Control
                                •     http://www.treasury.gov/tigta/contact_report.shtml

4.2.1.2                   (1)   The similarity of taxpayers’ names and the voluminous flow of documents
(04-23-2014)                    require the use of permanent identifying numbers coupled with taxpayers’
Identification and              names. These numbers are necessary for automated data processing (ADP)
Control Numbers                 purposes to ensure positive control of each tax account and all related transac-
                                tions. Some standard titles and abbreviations used are as follows:
Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                        4.2.1.2
             Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 35 of 82

page 4                                             4.2      General Examining Procedures
                              a.   Social security number (SSN)—the number assigned to an individual for
                                   social security purposes, tax account purposes, or both.
                              b.   Employer identification number (EIN)—the number assigned for any tax
                                   purpose to a person other than an individual. Also means the identifica-
                                   tion number which is assigned to an individual who is required to file a
                                   return with respect to their liability for any tax other than income, estate,
                                   or gift taxes.
                              c.   Document locator number (DLN)—the number assigned to each return or
                                   other document introduced into processing for control and file reference
                                   purposes.
                              d.   Individual taxpayer identification number (ITIN)—the number assigned to
                                   individuals who are required for U.S. tax purposes to have a U.S.
                                   taxpayer identification number but who do not have, and are not eligible
                                   to obtain a SSN issued by the Social Security Administration.
                              e.   Internal revenue service number (IRSN)—the number used in place of a
                                   required TIN during processing.

                        (2)   The spacing of the digits in identifying numbers is an integral part of the
                              number. The proper spacing must be observed in all instances. The spaces
                              may be indicated by using hyphens, blank spaces, etc. For example, EIN as
                              XX-XXXXXXX; and, SSN as XXX-XX-XXXX.

                        (3)   The foregoing identification and control numbers do not preclude the use of
                              reference or control numbers such as Tax Court docket numbers, Criminal In-
                              vestigation (CI) case numbers, reference numbers used in connection with the
                              collection of delinquent accounts, or other numbers or codes used for control
                              or reference purposes.


4.2.1.3                 (1)   The IRS has two servicewide employee safety programs designed to warn
(04-23-2014)                  employees of taxpayers who have been designated as potentially dangerous
Potentially Dangerous         and or should be approached with caution:
Taxpayer (PDT) and
Caution Upon Contact          •     Potentially Dangerous Taxpayer (PDT) Program
(CAU) Indicators              •     Caution Upon Contact (CAU) Taxpayer Program

                        (2)   The Office of Employee Protection (OEP) has sole responsibility for administer-
                              ing the PDT and CAU programs. The OEP enhances the safety of IRS
                              employees by taking the following actions:

                              a.   Making PDT and CAU determinations.
                              b.   Maintaining the PDT and CAU indicator databases.
                              c.   Providing information and feedback to employees, managers, and execu-
                                   tives.

                        (3)   OEP maintains two IRMs that provide guidance and information:

                              a.   IRM 25.4.1, Potentially Dangerous Taxpayer, provides procedures and
                                   guidelines for referring and designating taxpayers under the PDT
                                   program. See IRM Exhibit 25.4.1-1, Display of PDT Indicator, for a listing
                                   of documents and systems that display the PDT indicator.
                              b.   IRM 25.4.2, Caution Upon Contact Taxpayer, provides procedures and
                                   guidelines for referring and designating taxpayers under the CAU
                                   program. See IRM Exhibit 25.4.2-1, Display of CAU Indicator, for a listing
                                   of documents and systems that display the CAU indicator.



4.2.1.3                                 Internal Revenue Manual                  Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 36 of 82


General Examination Information                        4.2.1                                            page 5

                          (4)   The OEP performs PDT and CAU five-year reviews, which consist of reviewing
                                the taxpayer against established five-year renewal criteria. See IRM 25.4.1.8,
                                Five-Year Review of PDT Records and IRM 25.4.2.7, Five-Year Review of CAU
                                Records, for additional information.

                          (5)   The OEP Office of Employee Protection website provides additional guidance
                                and information such as the following:

                                •     Definition of assaults, threats, and intimidation
                                •     Process of reporting assaults, threats, and intimidation
                                •     Criteria for PDT
                                •     Criteria for CAU
                                •     Explanation of relationship between the TIGTA and the OEP
                                •     “A Guide to the Office of Employee Protection Programs” desk guide
                                •     Spotlight on Safety brochure
                                •     Spotlight on Safety newsletter
                                •     Frequently asked questions

4.2.1.4                   (1)   The TIGTA Office of Investigations (OI) has primary responsibility to provide
(04-23-2014)                    armed escorts for IRS personnel who in the course of their official duties have
Request for Armed               been threatened with bodily harm indicating the need for such protection. See
Escort                          IRM 9.5.11.10, Armed Escort Assignment.

                          Exception: CI has primary responsibility for the protection of the Commissioner of
                                     Internal Revenue.

                          (2)   When an examiner feels they need an armed escort, they will immediately
                                report the facts causing the need to their group manager. Armed escorts may
                                be requested by IRS employees when they intend to meet with taxpayers who
                                have been designated by the OEP as PDT or CAU, or in other circumstances
                                where the examiner and the group manager believe any interaction during the
                                performance of duties may pose a risk of injury to the employee.

                          (3)   If the group manager determines that an armed escort is necessary, they will
                                request such protection in writing via a memorandum, not to exceed two
                                pages, to the TIGTA-OI special agent in charge (SAC) of the appropriate
                                TIGTA-OI field division. To ensure the safety of IRS and TIGTA-OI personnel,
                                as well as guarantee the operational integrity of the armed escort, a request
                                must be submitted at a minimum one week prior to the scheduled appointment
                                date. If a request is submitted with less than a one week notification, it may
                                require a postponement of the appointment or an alternate meeting location.

                          (4)   All armed escort requests will be reviewed by the respective TIGTA-OI SAC.
                                Armed escorts will be provided on a case-by-case basis. If the TIGTA-OI SAC
                                determines that an armed escort is not warranted, IRS management may seek
                                a reconsideration of the denied request by contacting the TIGTA-OI SAC who
                                rendered the decision. If a resolution cannot be reached and the requesting
                                IRS management official still believes an armed escort is warranted, the IRS
                                management official can request a final reconsideration from the TIGTA-OI,
                                Deputy Assistant Inspector General for Investigations (DAIGI)-Field Operations.

                          (5)   Since TIGTA-OI has primary responsibility for providing armed escorts, IRS
                                management may not request and or alternatively seek assistance from CI if
                                the request for an armed escort has been denied. If CI receives a request for


Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                       4.2.1.4
          Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 37 of 82

page 6                                       4.2     General Examining Procedures
                         an armed escort from an IRS employee or management official, CI will refer
                         the IRS employee or management official to the nearest TIGTA-OI office.

                   Note: Unless specifically asked for assistance by TIGTA-OI, CI will no longer be
                         responsible for providing armed escorts to IRS employees except as noted in
                         paragraph (1) above. If CI assistance is needed, the TIGTA SAC will forward
                         the request in writing to the appropriate CI Director, Field Operations, for
                         concurrence.

                   (6)   If an armed escort is being considered for a taxpayer designated a PDT,
                         contact TIGTA-OI directly. The memorandum should contain the following infor-
                         mation:

                         a.   Taxpayer name.
                         b.   Taxpayer social security number.
                         c.   Taxpayer contact number(s).
                         d.   Taxpayer home address.
                         e.   Assigned IRS employee name, position, and contact information.
                         f. Supervisor name, position, and contact information.
                         g.   Description of the tax issue.
                         h.   Description of activity to take place.
                         i.  Phone number of IRS employees or others who will attend.
                         j. Location of activity.
                         k. Any contacts or statements related to the taxpayer that caused concern.
                         l. Any other information related to the subject that would indicate an armed
                            escort is warranted.

                   (7)   If an armed escort is being considered for a taxpayer designated as CAU, the
                         requesting employee or management official must contact the OEP and obtain
                         the basis for the OEP’s designation. IRS management must evaluate this infor-
                         mation and if it is decided an armed escort is still needed, proceed with the
                         memorandum. The memorandum should contain the following information:

                         a.   Taxpayer name.
                         b.   Taxpayer social security number.
                         c.  Taxpayer contact number(s).
                         d.   Taxpayer home address.
                         e.   Assigned IRS employee name, position, and contact information.
                         f. Supervisor name, position, and contact information.
                         g.   Basis for the OEP CAU designation.
                         h.   Description of the tax issue.
                         i.  Description of activity to take place.
                         j. Number of IRS employees or others who will attend.
                         k. Location of activity.
                         l. Any contacts or statements related to the taxpayer that caused concern.
                         m. Any other information related to the subject that would indicate an armed
                             escort is warranted.

                   (8)   If an employee is requesting an armed escort for reasons other than PDT and
                         CAU, IRS management must evaluate the situation. If IRS management
                         concurs with requesting an armed escort, prepare a memorandum. The memo-
                         randum should contain the following information:

                         a.   Taxpayer name.
                         b.   Taxpayer social security number.
                         c.   Taxpayer contact number(s).
4.2.1.4                            Internal Revenue Manual                Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 38 of 82


General Examination Information                         4.2.1                                              page 7

                                d.   Taxpayer home address.
                                e.   Position, grade, function, and POD information, if the taxpayer is an IRS
                                     employee or contractor.
                                f. Assigned IRS employee name, position, and contact information.
                                g.   Supervisor name, position, and contact information.
                                h.   Background information concerning the taxpayer.
                                i.  Description of activity to take place.
                                j. Number of IRS employees, management officials, and or others who will
                                   attend.
                                k. Location of activity.
                                l. Any contacts or statements related to the taxpayer that caused concern.
                                m. Any other information related to the subject that would indicate an armed
                                    escort is warranted.

                          (9)   When an actual threat or assault has been made, TIGTA has primary jurisdic-
                                tion and must be contacted. For contact information, refer to the TIGTA-OI
                                website.


4.2.1.5                   (1)   Examination Technical Services holds cases pending a court decision or
(04-23-2014)                    business unit guidance. Cases may be held in 1254 suspense under the
1254 Suspense                   following circumstances:

                                a.    The facts in the case to be suspended are the same or similar to an
                                      issue pending in a federal court.
                                b.    The issue is similar to one that is under consideration in District Court in
                                      another jurisdiction, but only if a Form 906, Closing Agreement on Final
                                      Determination Covering Specific Matters, has been secured, usually by
                                      Appeals.
                                c.    Chief Counsel or another business unit has identified the issue as a
                                      suspense issue.

                          (2)   For cases held in 1254 suspense pending a court decision, the facts in the
                                case to be suspended must be so similar to those in the pending case that a
                                decision in one will ultimately decide the other.

                          (3)   The examiner must discuss any case being considered for 1254 suspense with
                                the group manager. The group manager must contact the area Examination
                                Technical Services function to determine whether the case meets the criteria
                                for 1254 suspense.

                          (4)   Prior to forwarding a case to Examination Technical Services for 1254
                                suspense, the examiner must:

                                a.    Develop the case to the fullest extent possible.
                                b.    Ensure a partial agreement is assessed if a case has other issue(s) that
                                      do not meet 1254 suspense criteria. See instructions for preparing
                                      partially agreed reports in IRM 4.10.8.5, Partially Agreed Cases. The only
                                      issues that may be placed in 1254 suspense are unagreed issues
                                      meeting the 1254 suspense criteria.
                                     Note: If a partial agreement cannot be secured, the case should not be
                                           sent to 1254 suspense. Prepare an unagreed report for all issues
                                           pursuant to the instructions in IRM 4.10.8.11, Unagreed Case Pro-
                                           cedures (SB/SE Field and Office Examiners only). If the taxpayer
                                           fails to file a protest, close the case for issuance of a statutory
                                           notice of deficiency.

Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                          4.2.1.5
             Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 39 of 82

page 8                                            4.2      General Examining Procedures
                            c.   Ensure an examination report addressing the unagreed issue(s) being
                                 suspended is shared with the taxpayer and a copy is retained in the case
                                 file, for purposes of IRC 6404(g).
                            d.    Ensure a claim disallowance that addresses the unagreed issue(s) being
                                  suspended is in the case file, if applicable. A claim allowance must also
                                  be included in the case file should the taxpayer’s position prevail.
                            e.    Ensure there are at least 24 months remaining on the statute of limita-
                                  tions. If not, secure an extension prior to sending the case to
                                  Examination Technical Services for 1254 suspense.
                            f.   Complete Form 1254, Examination Suspense Report, and ensure the key
                                 case is identified.

                      (5)   See IRM 4.8.2.11, Suspense Cases, for additional guidance.

4.2.1.6               (1)   There may be times when an examiner should consider reopening a tax year
(05-29-2019)                that was previously examined and closed. IRC 7605(b) provides that “No
Reopening of Closed         taxpayer shall be subjected to unnecessary examination or investigation, and
Cases                       only one inspection of a taxpayer’s books of account shall be made for each
                            taxable year unless the taxpayer requests otherwise or unless the Secretary,
                            after investigation, notifies the taxpayer in writing that an additional inspection
                            is necessary.”

                      Note: Reopening procedures do not apply when the taxpayer requests the
                            reopening, such as an audit reconsideration or claim for refund.

                      (2)   Rev. Proc. 2005-32 provides information on reopening closed cases. The
                            following sections provide information the examiner must consider prior to the
                            reopening of a closed case:

                            •      Rev. Proc. 2005-32, Section 4.01 - Closed Case - provides definitions of
                                   a closed case.
                            •      Rev. Proc. 2005-32, Section 4.02 - Reopening - defines what constitutes
                                   a “reopening.”
                            •      Rev. Proc. 2005-32, Section 4.03 - Taxpayer contacts and other actions
                                   that are not examinations, inspections or reopenings - provides a list of
                                   four categories of contacts the Service makes with taxpayers and
                                   certain other actions taken by the Service that are not examinations,
                                   inspections, or reopenings.
                      Note: A prior examination is indicated by a Transaction Code (TC) 300. A TC 290
                            is not a prior examination.

                      (3)   The Service will not reopen any case closed after examination by an area
                            office or campus to make an adjustment unfavorable to a taxpayer unless one
                            of the three following criteria is met (see Rev. Proc. 2005-32, Section 5.01 and
                            Policy Statement 4-3 (IRM 1.2.13.1.1 for additional guidance):

                            •      There is evidence of fraud, malfeasance, collusion, concealment or mis-
                                   representation of a material fact,
                            •      The prior closing involved a clearly defined substantial error based on
                                   an established Service position existing at the time of the previous ex-
                                   amination, or




4.2.1.6                                Internal Revenue Manual                   Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 40 of 82


General Examination Information                         4.2.1                                               page 9

                                •      Other circumstances exist which indicate failure to reopen would be a
                                       serious administrative omission. See Rev. Proc. 2005-32, Section
                                       section 5.02 - Other circumstances permitting reopening, for additional
                                       information.

                          (4)   All Service initiated reopenings to make adjustments unfavorable to a taxpayer
                                must be approved by the territory manager. See IRM 1.2.43.8, Delegation
                                Order 4-7 (formerly DO-57, Rev. 9). Prior approval must be obtained using
                                Form 4505, Reopening Memorandum, before starting the examination.

                          (5)   When a reexamination of the taxpayer’s books and records is necessary,
                                Letter 939 (DO), Reopening Letter, must be prepared by the examiner and
                                sent with Form 4505 to the territory manager for signature. The examiner must
                                issue Letter 939 to the taxpayer at the time the reexamination is started.

                          Note: When a reopening does not require the reexamination of the books and
                                records, Letter 939 is not needed.

                          (6)   Once the approval has been obtained to reopen a closed case and Letter 939
                                issued (if required), the examiner should contact the taxpayer using the appro-
                                priate initial contact letter. See IRM 4.10.2.8.1, Making Initial Contact. For
                                guidance on report writing procedures, see IRM 4.10.8.8, Reports For Cases
                                Reopened By Examination.


4.2.1.7                   (1)   A collateral examination is requested when an exchange of information
(10-01-2003)                    between areas is essential to resolve an issue of material consequence. Col-
Collateral Examinations         lateral examinations are used only when the information cannot be obtained
                                from the taxpayer, the taxpayer’s representative, or third parties. Every reason-
                                able effort must be made to secure the information rather than to routinely
                                request a collateral examination.

                          (2)   Collateral activity is the performance of work of short duration, work that does
                                not require the examination of books and records, and work that calls for little
                                independent judgment or conclusions. For example, a collateral examination
                                would be justified where:

                                a.   An interview is required to get specific information for the examiner;
                                b.   A document is to be obtained;
                                c.   A transcript of an account or a listing f invoices is needed; or
                                d.   A summons needs to be served.

                          (3)   All collateral requests must receive priority treatment. If the collateral examina-
                                tion results in a finding of nationwide interest, the receiving area will furnish the
                                information to Technical Services who will share it with Headquarters using
                                Technical Coordination Report procedures. See IRM 4.8.8.12.3, Technical Co-
                                ordination Report, for additional information.

                          (4)   Collateral examination requests involving tax shelter cases will be identified as
                                such on the top of Form 6229, Collateral Examination. The receiving area will
                                acknowledge receipt of the collateral request and provide a status report to the
                                requesting office within 45 days and provide status reports to the initiating area
                                every 30 days.




Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                            4.2.1.7
              Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 41 of 82

page 10                                              4.2      General Examining Procedures
4.2.1.7.1                 (1)    Form 6229, Collateral Examination, is used by all areas to request or
(10-01-2003)                    exchange information between areas to resolve an issue(s) of material conse-
Collateral Examination          quence. Form 6229 is prepared as early as possible in each examination when
Procedures: Initiating          a collateral examination is needed from another area.
Area
                          (2)   The examiner assigned the return will prepare the original Form 6229. Part 2
                                of the form is retained in the case file. The original Form 6229 and three
                                copies are forwarded.

                                a.   The narrative section of Form 6229 must include sufficient background
                                     information to clearly state the issue(s). Additional schedules and attach-
                                     ments are included as needed. A copy of the out-of-area return is also
                                     included, if available.
                                b.   Information requested must be specific to the issue(s).
                                c.   The examiner’s name and telephone number must be included so the
                                     receiving area has the correct examiner to contact for clarification of the
                                     issue, if needed.
                                d.   The completed Form 6229 is submitted to the group manager for review.
                                     After approval, the group manager will forward Form 6229. If Campus
                                     action is required (i.e., the return), Form 6229 is forwarded to the
                                     Campus servicing the receiving area. If no Campus action is required,
                                     the initiating area will submit the request to the applicable territory
                                     manager of the receiving area. The initiating area will photocopy the
                                     retained Part 2 and put an “X” next to the “Follow-up” line when furnish-
                                     ing information to the receiving area.


4.2.1.7.2                (1) The receiving area must acknowledge receipt of the request by completing
(10-01-2003)                 Part 3 of Form 6229 and return it to the initiating area.
Collateral Examinations:
Receiving Area               a.    The receiving examiner must include his/her name, address, telephone
                                   number and date received. If the case is reassigned, the new examiner
                                   must notify the initiating area of the change.
                             b.    Photocopies of Part 4 of Form 6229 are used for subsequent communi-
                                   cation with the initiating area.
                             c.    The receiving examiner must provide a clear, concise response to each
                                   question raised.

                          (2)   If the receiving area believes the results of the collateral examination would not
                                justify the time and cost involved, a memorandum explaining that decision is
                                attached to Form 6229 and forwarded to the initiating area. The territory
                                manager will approve any declination memorandum. The group manager will
                                forward a copy of the Form 6229 with a copy of the declination memorandum
                                attached to the respective Planning and Special Programs (PSP) section for
                                information purposes. Territory managers should resolve disagreements
                                between the initiating and receiving areas concerning the need for a collateral
                                examination. Area Directors will resolve any disagreement between the respec-
                                tive territory managers.

4.2.1.8                   (1)   This section provides general information related to how Appeals works an ex-
(04-23-2014)                    amination case and the formal procedures for Examination staff to voice
General Appeals                 concerns about a case settled by Appeals.
Guidelines




4.2.1.7.1                                  Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 42 of 82


General Examination Information                        4.2.1                                           page 11

4.2.1.8.1                 (1)   Appeals will not return cases to Examination when the case is not fully
(04-23-2014)                    developed and the taxpayer has not presented new information or evidence.
Cases Not Fully                 Instead, Appeals will attempt to settle the case on factual hazards.
Developed

4.2.1.8.2              (1) The appeal process is not a continuation or an extension of the examination
(04-23-2014)               process. Appeals will not raise new issues and will focus dispute resolution
New or Reopened Issues     efforts on resolving the points of disagreement identified by the parties.

                                a.   A new issue is a matter not raised during an examination.
                                b.   In resolving disputes, Appeals may consider new theories and or alterna-
                                     tive legal arguments that support the parties’ positions when evaluating
                                     the hazards of litigation in a case. However, the appeals officer will not
                                     develop evidence that is not in the case file to support the new theory or
                                     argument.
                                c.   The discussion of new or additional cases or other authorities (e.g.,
                                     revenue rulings or revenue procedures) that supports a theory or
                                     argument previously presented does not constitute consideration of a
                                     new issue.
                                d.   A change in computation is not a new issue.

                          (2)   Appeals will not reopen an issue on which the taxpayer and the IRS are in
                                agreement.

                          Exception: See IRC 7121.

                          (3)   The restrictions on raising a new issue do not apply to new issues raised by
                                taxpayers. For this purpose, the term “new issue” means issues identified by
                                Appeals in non-docketed cases.

                          (4)   Appeals will not raise a new issue in a docketed case. A new issue in a
                                docketed case is any adjustment to or change to an item that affects the peti-
                                tioner’s tax liability that was not included in the notice of deficiency and is
                                raised or discussed during consideration of the case. However, Appeals will
                                consider any new issue the government raises in its pleadings and may
                                consider any new evidence developed by Examination or Counsel to support
                                the government’s position.

4.2.1.8.3                 (1)   This section provides formal procedures for Examination to voice concerns
(04-23-2014)                    about a case settled in Appeals. These procedures are not intended to replace
Disagreements With              any informal procedures currently in use at the area level. Management in Ex-
Appeals Determinations          amination and Appeals can continue to address and resolve disagreements
                                over case resolution at the lowest possible level. These formal procedures are
                                used when the informal process results in Examination still having unresolved
                                significant concerns about the disposition by Appeals of an issue.

                          (2)   Formal disagreement is expressed by written dissent. The written dissent must
                                clearly state the reason(s) for dissent, the rationale supporting the reason(s)
                                for the dissent, and whether Examination requests a conference with the ap-
                                propriate Appeals executive (Director, Examination Appeals; Director, Collection
                                Appeals or Director, Specialized Examination Programs and Referrals). The
                                rationale for the dissent should include the following:




Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                      4.2.1.8.3
             Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 43 of 82

page 12                                            4.2      General Examining Procedures
                               a.   Citation of the specific facts that were not considered, or given enough
                                    weight, if Examination believes Appeals did not properly consider the
                                    facts.
                               b.   Citation of the applicable law (e.g., IRCs, Treas. Regs., Rev. Ruls., court
                                    cases, etc.) that was not considered and or accorded different weight if
                                    Examination believes there was unsound application of the law by
                                    Appeals.

                         Note: Formal dissents by Examination are not appropriate in a case settled by
                               Appeals where “hazards of litigation” were considered in the settlement of
                               the case. Appeals clearly identifies within the Appeals Case Memorandum
                               (ACM) those cases resolved by considering the “hazards of litigation.”

                         Note: The decision to hold a conference is at the discretion of the appropriate
                               Appeals executive. If a conference is held, the parties must follow the ex
                               parte communication guidelines set forth in Rev. Proc. 2012-18, Section
                               2.03(11).

                         (3)   Dissents should be forwarded to the appropriate Appeals Director (Examination
                               Appeals, Collection Appeals, or Specialized Examination Programs and
                               Referrals) via the *AP Formal Dissents centralized mailbox within 90 days (ex-
                               tensions may be mutually agreed upon) of receipt of an ACM by Examination.
                               The appropriate Director will retrieve the formal dissent from the centralized
                               mailbox and send Examination an acknowledgment of receipt.

                         (4)   Upon receipt of the dissent, the Appeals Director will determine whether a
                               reply to the dissent is appropriate, and guided by IRM 1.2.17.4, Policy
                               Statement 8-3 (Formerly P-8-50), and existing regulations and statutes,
                               whether the case should be reopened.

                         (5)   The above procedures do not preclude the exchange of non-case specific in-
                               formation that occurs through advisory boards or between analysts in
                               Examination and Appeals.

4.2.1.8.4                (1)   Rev. Proc. 2016-22 describes the practices for the administrative appeals
(11-23-2016)                   process in cases docketed in the United States Tax Court (Tax Court). See
Docketed Case                  IRM 8.4.1, Procedures for Processing and Settling Docketed Cases, for addi-
Examination Assistance         tional information. These procedures do not apply to cases docketed in United
                               States District Court or the United States Court of Federal Claims.

                         (2)   Jurisdiction of a docketed case must remain with the Office of Chief Counsel
                               (Counsel) or the Office of Appeals (Appeals). Therefore, when Appeals
                               receives “new information” (see IRM 4.2.1.8.4.1) from a taxpayer, represen-
                               tative or counsel of record for a docketed case that merits analysis by
                               Examination, Appeals can request examination assistance (EA). Appeals
                               retains jurisdiction of the case while the new information is under review by
                               Examination.

                         Note: When Appeals receives new information in a non-docketed case, Appeals
                               generally releases jurisdiction of the case and returns it to the originating
                               function to examine the new information and make an audit determination.
                               See IRM 8.2.1.7.2, Verification of New Material or Request for Further Devel-
                               opment - ATE.



4.2.1.8.4                                Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 44 of 82


General Examination Information                       4.2.1                                           page 13

                          Note: In docketed Tax Court cases, a power of attorney is not required from the
                                counsel of record. An attorney who is admitted to practice before the court
                                becomes the counsel of record by filing a petition or entering an appearance
                                in the case. A counsel of record is authorized to act on behalf of the taxpayer
                                in the court proceedings, access the tax information of the person they
                                represent and represent the taxpayer before the Internal Revenue Service. In
                                a case docketed in the Tax Court, anyone other than the counsel of record
                                must be eligible to practice before the IRS and, in order to be recognized,
                                must present a Form 2848, Power of Attorney and Declaration of Represen-
                                tative, or other power of attorney.

                          (3)   Standardized docketed case EA procedures ensure:

                                a.   Examination is able to provide EA to Appeals by analyzing new informa-
                                     tion provided by petitioning taxpayers, consistent with its mission, and
                                b.   All petitioning taxpayers receive consistent treatment when they provide
                                     new information not previously made available to Examination.

                          (4) Examination Assistance Exception. If the docketed case is IRS Campus-
                              sourced and meets the exception in paragraph (2) of IRM 8.6.1.6.5, Taxpayer
                              Provides New Information, Appeals will review the new information and
                              proceed with normal consideration. If the case does not meet the exception,
                              Appeals will generally request EA.

4.2.1.8.4.1               (1) “New information” is information received in Appeals from the taxpayer, rep-
(11-23-2016)                  resentative or counsel of record not previously made available to Examination
New Information               for consideration prior to issuance of the IRS Notice, relating to issues:
Received in Appeals
                                •     Previously examined,
                                •     Raised in the petition, or
                                •     Raised by the Government in its pleadings.

                          Note: For this purpose, an IRS Notice includes a Notice of Deficiency, a Notice of
                                Final Determination, Final Partnership Administrative Adjustment (FPAA), a
                                Notice of Determination of Worker Classification or any similar document that
                                outlines the Service’s position on the particular tax matter and provides Tax
                                Court rights.

                          (2)   New information includes:

                                •     New information, evidence or documentation.
                                •     A relevant new issue for which Counsel has provided advice indicating
                                      that the issue does not require a formal amendment to the Tax Court
                                      petition.
                                •     A new theory or alternative legal argument presented by the taxpayer
                                      that warrants analysis by Examination before Appeals can fully evaluate
                                      the hazards of litigation.

                          Note: Appeals must physically secure the new information and review it to
                                determine if it merits analysis by Examination. Analysis may include catego-
                                rizing, sorting or reviewing taxpayer records, or requiring additional steps or
                                reasoning to reach a conclusion.




Cat. No. 34440Q (05-29-2019)              Internal Revenue Manual                                    4.2.1.8.4.1
              Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 45 of 82

page 14                                              4.2     General Examining Procedures
4.2.1.8.4.2               (1)   Appeals will prepare an EA request package and forward it via encrypted email
(11-23-2016)                    to the EA Point of Contact (EA POC) within the appropriate originating function.
Examination Assistance          The EA request package will include the following electronic files:
Request Package
                                a.   Form 14361, Docketed Examination Assistance Request – Jurisdiction
                                     Not Released, completed by Appeals.
                                b.   Form 14362, Docketed Examination Assistance Issues and Results,
                                     partially completed by Appeals and used by Examination to approve or
                                     deny the EA request, and provide EA results to Appeals.
                                c.   IRS Notice and relevant attachments to the IRS Notice, if available.

                          Note: There must be at least 60 calendar days remaining before the Tax Court
                                calendar date on the date Appeals sends the EA request package.

                          (2)   Appeals will use the EA_Routing_Instructions posted on the Appeals website
                                to determine the correct EA POC based on guidance in IRM 4.2.1.8.4.5.

4.2.1.8.4.3              (1) Generally, within five (5) business days of receiving the EA request package
(11-23-2016)                 from Appeals, the EA POC will review Form 14361 and Form 14362 to ensure:
Examination Assistance
Point of Contact Actions      a.  There are at least 45 calendar days from the date Appeals sent the
                                  request to the due date shown on Form 14361, Part F, Explanation.
                              b.  There are at least 60 calendar days from the date Appeals sent the
                                  request to the Tax Court calendar date shown on Form 14361, Part F.
                              c.  The issues to consider are identified on Form 14362, Part C, Issues and
                                  Results.

                          (2)   The EA POC must communicate the decision to approve or deny the EA
                                request to the Appeals Team Manager (ATM) within 30 calendar days or less.

                                •     If the EA request is approved, the EA POC completes Form 14362,
                                      Part B, Examination Assistance Approved/Denied, indicating approval
                                      and sends the digitally signed form to the ATM via encrypted email. The
                                      EA POC will personally provide the EA or assign and forward the EA
                                      request package to the examiner, via encrypted email. See IRM
                                      4.2.1.8.4.5.
                                •     If the EA request is denied, the EA POC completes Form 14362, Part
                                      B, by using the drop-down menu to indicate the reason the request was
                                      denied, and sends the digitally signed form to the ATM via encrypted
                                      email.

                          Note: If the EA POC denies an EA request, Appeals (concerned that a significant
                                risk to taxpayer compliance exists) can elevate the EA request to the
                                Appeals Area Director for discussion with the EA POC’s manager.


4.2.1.8.4.4               (1)   After the Appeals Technical Employee (ATE) is notified of the examiner assign-
(11-23-2016)                    ment, they will promptly contact the examiner using available means (e.g.,
Examiner Secures New            phone, email, Skype, etc.) to arrange for timely and efficient delivery of the
Information and Related         new information and relevant administrative file information.
Case File
                          (2)   The ATE and examiner will coordinate and agree upon a method of delivery of
                                the new information and related administrative file information. The method of
                                delivery may include, but is not limited to:


4.2.1.8.4.2                                Internal Revenue Manual                Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 46 of 82


General Examination Information                        4.2.1                                            page 15

                                •      Providing workspace in the Appeals office for the examiner to perform
                                       EA.
                                •      Mailing/shipping using standard procedures, including Form 3210,
                                       Document Transmittal.
                                •      Using available electronic means of transmitting information, such as
                                       encrypted email, Enterprise e-Fax (EEFax), etc.

                          Note: The ATE will maintain physical possession of original tax returns, executed
                                statute extensions, and required Tax Court-related documents. If the
                                examiner needs any of these documents to perform the requested EA, the
                                ATE will provide copies. If the examiner is providing EA in Appeals
                                workspace, the ATE may provide the entire original administrative file to the
                                examiner and secure the file from the examiner at the end of the business
                                day.


4.2.1.8.4.4.1             (1)   The examiner will:
(11-23-2016)
Examiner                        a.    Appropriately charge time for EA activities. LB&I and SB/SE field
Responsibilities                      examiners will charge time to activity code 822, Details out of Industry or
                                      Area to: Appeals Division. Campus correspondence examiners will
                                      charge time and volume to Organization Function Program (OFP) code
                                      91969. Campus AUR examiners will charge time to the applicable OFP
                                      code.
                                b.    Complete the assigned EA by the due date specified on Form 14361,
                                      Part F.
                                     Note: Examiners can request additional time to complete the EA, but
                                           Appeals can deny the request and require the immediate return of
                                           the EA package based on the needs of the case (e.g., Tax Court
                                           calendar date, Counsel requests return of case for trial preparation,
                                           etc.)
                                c.    Review and analyze the EA issues using the information received from
                                      Appeals.
                                     Caution: The examiner must not contact the taxpayer, representative or
                                              counsel of record without the written concurrence (i.e., email) of
                                              the assigned Counsel attorney; see IRM 4.2.1.8.4.4.1 (3).

                                     Note: If the new information affects a related FBAR case, consult with an
                                           Operating Division FBAR Coordinator.
                                d.    Prepare workpapers to support the EA findings (as applicable).
                                e.    Record the findings and EA time charged on Form 14362, Part C.
                                     Note: The ATE will have entered the issues to be addressed on Part C of
                                           Form 14362, including the issue name, year/period, and per return
                                           amount. The examiner will enter the corrected amount, adjustment
                                           and explanation.
                                f.   Complete Form 14362, Part D, Examiner’s Information.
                                g.   Obtain manager’s approval, if required, on Form 14362, Part E,
                                     Manager’s Approval.
                                h.   Send the approved Form 14362 and any related electronic workpapers to
                                     the ATE via encrypted email or other electronic method agreed upon by
                                     the ATE and examiner.
                                i.   Return applicable items to the ATE. See IRM 4.2.1.8.4.4.2.

Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                   4.2.1.8.4.4.1
                Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 47 of 82

page 16                                              4.2     General Examining Procedures
                               j. Conduct any communications with Appeals in accordance with the ex parte
                                  rules. Appeals will invite the taxpayer, representative or counsel of record to
                                  participate in any substantive discussion of the disputed issues between
                                  Exam and Appeals. See IRM 4.2.7, Ex Parte Communication Procedures.
                                    Note: Appeals will issue Letter 4642, Docketed Case Examination Assis-
                                          tance, to inform the taxpayer, representative or counsel of record
                                          that Appeals requested EA from Examination and will share any
                                          information provided by Examination with the taxpayer, representa-
                                          tive or counsel of record for review and comment.

                         (2)   The examiner will not:

                               a.    Prepare tax computations or create an examination report.
                               b.    Issue an IDR. See IRM 4.2.1.8.4.4.1 (3).
                               c.    Provide a summary of the results to the taxpayer, representative or
                                     counsel of record.
                               d.    Provide any assurances as to the final tax impact of the EA to the
                                     taxpayer, representative or counsel of record, as Appeals may base final
                                     settlement on additional factors, such as the hazards of litigation.
                               e.    Pursue the development of any issues not currently before the Tax Court
                                     for the specific case without written concurrence (i.e., email) of the
                                     assigned Counsel attorney.

                         (3) Although not required, the examiner has the discretion to:

                               a.    Contact the assigned Counsel attorney at any time during the EA
                                     process.
                                    Note: Appeals will identify the assigned Counsel attorney on Form 14361
                                          Part E, Area Counsel Contact Information. If the assigned Counsel
                                          attorney is not identified on Form 14361, the examiner should
                                          contact the ATE for the identity of the assigned Counsel attorney.
                               b.    Verbally ask questions or request additional information from the
                                     taxpayer, representative or counsel of record to clarify the new informa-
                                     tion received from Appeals but only after receiving the written
                                     concurrence (i.e., email) of the assigned Counsel attorney. To avoid
                                     potential Tax Court discovery issues, the examiner must not issue an
                                     information document request (IDR). The examiner must document the
                                     conversation as well as information requested, date requested, date due,
                                     and requested method of delivery on Form 9984, Examining Officer’s
                                     Activity Record, or a workpaper.
                                    Caution: If the examiner opts to interact with the taxpayer, representative
                                             or counsel of record as outlined above, the examiner must first
                                             contact the assigned Counsel attorney to secure the name of
                                             the appropriate party for such interaction in writing (i.e., email).

                                    Note: Prior to requesting EA, the ATE will inform the taxpayer, representa-
                                          tive or counsel of record of the critical importance of providing all
                                          information in support of their position to the ATE at the beginning
                                          of the Appeals process. Appeals will only request EA once on a
                                          case; therefore, the taxpayer, representative or counsel of record
                                          should have provided all necessary information to the ATE prior to
                                          the examiner receiving the EA request.


4.2.1.8.4.4.1                             Internal Revenue Manual                  Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 48 of 82


General Examination Information                        4.2.1                                           page 17

4.2.1.8.4.4.2             (1)   All administrative case file information including original documents and elec-
(11-23-2016)                    tronic files (e.g., CD-ROM, flash drive, etc.) provided by the taxpayer,
Examiner Returns New            representative or counsel of record through the ATE to the examiner will be
Information and Related         returned to the ATE in the manner they were received.
Case File
                          Note: Information provided to the examiner electronically (e.g., email, Skype, etc.)
                                does not need to be returned to the ATE since the ATE has the original
                                documents.

                          (2)   The examiner will provide Appeals with any new information received and
                                retained by the examiner from the taxpayer, representative or counsel of
                                record during the EA.

                          (3)   The examiner will use Form 3210 to track and acknowledge receipt of informa-
                                tion returned to the ATE.

4.2.1.8.4.5               (1)   Appeals will use the EA_Routing_Instructions posted on the Appeals website
(11-23-2016)                    to determine the correct EA POC. The following table provides the general
Examination Assistance          business rules for determining the EA POC by Primary Business Code (PBC).
Point of Contact


   Primary        Originating Function and EA POC Information
   Business
   Code
   190—195        W&I Campus Cases—Forward EA requests to the appropriate, designated Campus
                  Liaison (CL). Depending on the specific Campus (by PBC) there may be different CL
                  EA POCs for the following programs:
                  •     ASFR—Automated Substitute for Return
                  •     CORR—Campus Correspondence Examination
                  •     EITC—Earned Income Tax Credit
                  The CL will review and approve/deny the initial request. If approved, the CL may per-
                  sonally provide the EA or assign the EA work to another examiner.
   201—207        SB/SE Field Examination Cases—Forward to the appropriate, designated EA POC as
                  follows (based upon information in the case file and AIMS/IDRS):
                  •      If the Exam group is known, the EA POC will be the current Exam group
                         manager. If approved, the EA POC may assign the EA to the original examiner or
                         another examiner.
                  •      If the Exam group no longer exists or cannot be determined, the EA POC will be
                         the Territory Manager.
                  •      If the Territory no longer exists or cannot be determined, Appeals will contact the
                         Area PSP office for assistance in determining where to route the EA request. The
                         Area PSP will not decide whether to approve or deny the EA request.
   212            SB/SE Field Employment Tax Cases—Forward to the appropriate, designated EA
                  POC as follows (based upon information in the case file and AIMS/IDRS):
                  •    If the Exam group is known, the EA POC will be the current Exam group
                       manager.
                  •    If the Exam group no longer exists or cannot be determined, the EA POC will be
                       the Territory Manager.
                  •    If the Territory no longer exists or cannot be determined, the EA POC will be the
                       Chief Employment Tax.



Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                    4.2.1.8.4.5
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 49 of 82

page 18                                                4.2      General Examining Procedures

    Primary        Originating Function and EA POC Information
    Business
    Code
    213            SB/SE Field Estate & Gift Tax Cases—Forward to the appropriate, designated EA
                   POC as follows (based upon information in the case file and AIMS/IDRS):
                   •    If the Exam group is known, the EA POC will be the current Exam group
                        manager.
                   •    If the Exam group no longer exists or cannot be determined, the EA POC will be
                        the Territory Manager.
                   •    If the Territory no longer exists or cannot be determined, the EA POC will be the
                        Chief, Estate and Gift.
    214            SB/SE Field Excise Tax Cases—Forward EA requests to the appropriate, designated
                   PBC 214 (Excise Tax) EA POC.
                   •    If the Exam group is known, the EA POC will be the current Exam group
                        manager.
                   •    If the Exam group no longer exists or cannot be determined, the EA POC will be
                        the Territory Manager.
                   •    If the Territory no longer exists or cannot be determined, the EA POC will be the
                        Chief Excise Tax.
    295—299        SB/SE Campus Cases —Forward EA requests to the appropriate, designated CL.
                   Depending on the specific Campus (by PBC) there may be different CL EA POCs for
                   the following programs:
                   •      ASFR—Automated Substitute for Return
                   •      AUR—Automated Underreporter
                   •      CORR—Campus Correspondence Examination
                   •      EITC—Earned Income Tax Credit
                   The CL will review and approve/deny the initial request. If approved, the CL may per-
                   sonally provide the EA or assign the EA work to another examiner.
    3XX            LB&I Examination Cases—Forward EA requests to the appropriate, designated EA
                   POC as follows (based upon the PBC):
                   •    If the Examination Group Code is known, the EA POC point will be the current
                        Examination/Compliance Manager (Group/Team Manager).
                   •    If the Examination group no longer exists or cannot be determined, the EA POC
                        will be the Compliance Territory Manager.
                   •    If the Territory no longer exists or cannot be determined, Appeals will contact the
                        Compliance Function Director Field Operations (DFO) for assistance in determin-
                        ing where to route the EA request. The DFO will not decide whether to approve
                        or deny the EA request.




4.2.1.9                    (1)   In general, Counsel will not raise new issues, unless the grounds are substan-
(04-23-2014)                     tial and the potential effect on tax liability is material. See Chief Counsel Direc-
New Issues Raised by             tives Manual (CCDM) 35.4.1.2, Raising New Issues in Tax Court Cases.
Counsel

4.2.1.10                   (1)   The legal work of the IRS is performed by the Office of Chief Counsel.
(04-23-2014)                     Referrals to the Associate Area Counsel office should be considered in
Litigation Affecting the         unrelated tax issue matters.
IRS


4.2.1.9                                     Internal Revenue Manual                  Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 50 of 82


General Examination Information                         4.2.1                                             page 19

4.2.1.10.1                (1)   The IRS ordinarily will not intervene in litigation in state courts between private
(04-23-2014)                    litigants even though the purpose of the parties is to obtain a decree or
Notification to Area            judgment affecting the federal tax liability of one or the other of the parties to
Counsel in State Court          the litigation. In those cases arising in state courts between private litigants, to
Suits                           which officials of the IRS have not been made a party but which may have a
                                direct bearing upon the construction of an internal revenue code, or upon the
                                government’s title or right to possession to property which has been seized,
                                the IRS may intervene or take other appropriate steps in connection with the
                                proceeding. See IRM 1.2.13.1.8, Policy Statement 4–10 and CCDM 34.6.2.6,
                                Intervention.

                          (2)   When pending proceedings come to the attention of examiners, a memoran-
                                dum report of the proceeding should be made to the Associate Area Counsel
                                office. Area Counsel will determine whether the IRS should intervene or take
                                any steps in connection with the proceeding.


4.2.1.10.2                (1)   Examiners may determine a taxpayer erroneously received a payment of
(04-23-2014)                    money in the form of a tax refund. IRC 7405 provides that any portion of tax
Suits for Recovery of           which has been erroneously refunded may be recovered by civil action. IRC
Erroneous Refunds               6532(b) provides that a general suit under IRC 7405 may be brought within
                                two years. Begin computing the two-year period from the day after issuance of
                                the refund check or the date the direct deposit cleared. Examiners should
                                contact Chief Counsel, Procedure and Administration, if there is a potential
                                statute problem. If any part of the refund was induced by fraud or misrepresen-
                                tation of a material fact, suit may be brought at any time within five years from
                                the day after issuance of the refund check or the date the direct deposit
                                cleared. See IRM 5.1.8.7.1.1.2, Unassessable Erroneous Refunds, and IRM
                                21.4.5.15, Collection Methods for Category D Erroneous Refunds, for addi-
                                tional information.

                          (2)   Assessable erroneous refunds may also be recovered by administrative action
                                within the applicable period of limitation upon assessment and collection. The
                                type of tax involved is determinative of the type of administrative action
                                available. Ordinarily, recovery by suit is utilized because administrative
                                recovery is barred by the statute of limitations on assessment. Any contem-
                                plated collection activity based on administrative recovery should be
                                coordinated with Counsel.

                          (3)   The erroneous refund suit is limited to erroneously refunded amounts that
                                exceed the litigating threshold established by the Department of Justice (DOJ).

                          (4)   A recommendation for an erroneous refund suit to the Associate Area Counsel
                                should be accompanied by the administrative file, a copy of any request made
                                to the taxpayer for voluntary payment, a copy of the taxpayer’s refusal to make
                                voluntary payment, transcript of account, and a narrative report containing the
                                following information:

                                a.   The type of tax involved and the amount of money expected to be
                                     recovered.
                                b.   The date the period of limitations on collection will expire.
                                c.   A brief statement that administrative remedies are impractical or have
                                     been exhausted, including the reasons that administrative actions have
                                     not been effective.
                                d.   Facts, evidence, and other matters necessary for development of the
                                     case.

Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                        4.2.1.10.2
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 51 of 82

page 20                                                4.2       General Examining Procedures
                                 e.    Brief personal history of the taxpayer or other facts that might have a
                                       bearing on the suit.
                                 f.   Location of the principal executive office, date of incorporation, state of
                                      incorporation, and the name and address of the statutory agent for
                                      service if the taxpayer is a corporation.
                                 g.    A statement of the exact legal premise for recovery of the erroneous
                                       refund.

                           (5)   After the narrative report and other related documents are prepared, the
                                 examiner will submit the entire case file to the group manager for review. If the
                                 manager agrees, the case will be referred to Area Counsel using locally estab-
                                 lished procedures. For example, the manager may request Technical Services
                                 (TS) conduct a further technical review and prepare the advisory request, or an
                                 area may have an agreement with its Area Counsel and TS to send requests
                                 for technical assistance directly to Area Counsel (TS should receive a copy of
                                 the request if bypassed).

4.2.1.11                 (1) When examiners are needed to assist Area Counsel or the Office of the United
(08-24-2017)                 States Attorney, the Area Director will honor requests and assign an examiner
Assistance to Chief          to provide the services needed in the litigation of cases.
Counsel or U.S. Attorney
                         (2) Examiners will not discuss the merits of the case with the taxpayer or the tax-
                             payer’s attorney when consulting with them or examining pertinent books and
                             records.

                           (3)   Every effort will be made to comply with a request by the date specified. If is
                                 not possible to comply with the request for assistance, the party who initiated
                                 the request will be notified.


4.2.1.11.1                 (1)   In suits initiated by or against the IRS, the Disclosure Office or Field Collection-
(04-23-2014)                     Advisory receives and processes requests from U.S. Attorneys or Chief
Chief Counsel or U.S.            Counsel for data or documents. Basic data in refund suits, other than suits
Attorney Requests for            involving Trust Fund Recovery Penalty assessments, is requested directly from
Civil Suit Data                  the campus. For additional information, see IRM 25.3.6.1, Types of Litigation
                                 Controlled by Advisory.

                           (2)   A DOJ attorney may request assistance prior to or during a trial resulting in
                                 Counsel requesting a supplemental investigation by an examiner. See CCDM
                                 34.7.1.2.2, When Supplemental Investigation Is Warranted. The request may
                                 be formal or informal. If formal, Counsel will request a supplemental investiga-
                                 tion by preparing a memorandum to the Area Director (or comparable level of
                                 management) for the area in which the case arose. See CCDM 34.7.1.2.3,
                                 Procedure for Supplemental Investigation.

                           (3)   Electronically stored information (ESI) is subject to discovery in litigation if it is
                                 relevant to the case. ESI includes, but is not limited to, email and other elec-
                                 tronic communications, word processing documents, spreadsheets, electronic
                                 calendars, telephone logs, Internet usage files, metadata, voice mail, text
                                 messages, and network access information. For additional information
                                 regarding ESI, see IRM 25.3.1.7, Preserving Electronically Stored Information
                                 in Litigation Cases.




4.2.1.11                                     Internal Revenue Manual                   Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 52 of 82


General Examination Information                          4.2.1                                             page 21

4.2.1.12                 (1) IRC 7430 provides for the award of costs, attorneys’ fees and other expenses
(04-23-2014)                 to a “prevailing party” in any civil tax action brought in a federal court of the
Awards of Litigation and     United States, if the taxpayer has met the requirements of IRC 7430(b) and
Administrative Costs in      the IRS does not establish that its position was “substantially justified”. The
Tax Cases                    position of the IRS will be “substantially justified” if it had a reasonable basis
                             both in law and in fact. A party who meets the requirements of IRC 7430(b)
                             may also qualify as a “prevailing party” if the liability of the taxpayer as deter-
                             mined by a judgment in the proceeding is equal to or less than the liability of
                             the taxpayer which would have been determined if the United States had
                             accepted a qualified offer of the party under IRC 7430(g) and none of the ex-
                             ceptions of IRC 7430(c)(4)(E)(ii) apply. If the qualified offer rule applies, a
                             showing of substantial justification by the United States does not preclude the
                             taxpayer from receiving an award under IRC 7430. This paragraph is not appli-
                             cable to litigation in state courts.

                            (2)   The law also applies to taxpayer suits for refunds as well as a wide variety of
                                  litigation such as suits to reduce a tax claim to judgment, to enforce a levy, to
                                  foreclose a tax lien, to recover an erroneous refund, to establish transferee
                                  liability, or to enforce a summons.

                            (3)   The law provides that an award may be made only if the taxpayer has
                                  exhausted all available administrative remedies within the IRS, did not unrea-
                                  sonably protract the proceeding, has substantially prevailed with respect to the
                                  amount in controversy or has substantially prevailed with respect to the most
                                  significant issue or set of issues presented, and satisfies the net worth require-
                                  ments. Even if the taxpayer satisfies all of the above requirements, the
                                  taxpayer will not be treated as the prevailing party if the United States estab-
                                  lishes that the position of the United States in the proceeding was substantially
                                  justified, unless the qualified offer rule of IRC 7430(c)(4)(E) applies.

                            (4)   IRC 7430 also allows a taxpayer who prevails before the IRS in an administra-
                                  tive proceeding to request reimbursement of reasonable administrative costs
                                  incurred in defending the taxpayer’s position.

                                  a.   Taxpayers must file their requests with the IRS personnel who have juris-
                                       diction over the tax matter underlying the claim for costs. If the taxpayer
                                       does not know who has jurisdiction over the tax matter, the taxpayer may
                                       send the request to the IRS office that considered the underlying matter.
                                       See Treas. Reg. 301.7430-2(c)(2).
                                  b.   Administrative cost awards under IRC 7430 are considered by Appeals in
                                       non-docketed cases. Therefore, requests for IRC 7430 administrative
                                       cost awards in non-docketed cases should be routed to the Appeals
                                       office personnel who considered the taxpayer’s matter.
                                  c.   Administrative cost awards under IRC 7430 are considered by Counsel in
                                       docketed cases. Therefore, requests for IRC 7430 administrative cost
                                       awards in docketed cases should be routed to Counsel.
                                  d.   Regardless of whether the case is docketed or non-docketed, all
                                       requests for IRC 7430 administrative cost awards with respect to an ad-
                                       ministrative proceeding related to requests for damages for Bankruptcy
                                       Code violations should be routed pursuant to the instructions in Treas.
                                       Reg. 301.7430-2(c)(2).

                            (5)   There is no IRS form for requesting an IRC 7430 administrative cost award.
                                  Taxpayers and their representatives may file a request for an IRC 7430 admin-
                                  istrative cost award by mailing a letter or Form 843, Claim for Refund and

Cat. No. 34440Q (05-29-2019)                 Internal Revenue Manual                                        4.2.1.12
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 53 of 82

page 22                                               4.2      General Examining Procedures
                                  Request for Abatement, to the IRS. If the examiner is unsure if a Form 843 is
                                  requesting an IRC 7430 administrative cost award, they should consult with the
                                  lead or group manager.

                            Note: Taxpayers must file a motion with the Tax Court consistent with Tax Court
                                  Rule 231 for reimbursement of litigation costs.


4.2.1.13                    (1)   A statute expiration report is required when the period for assessment or the
(04-23-2014)                      assessment period that was extended by consent has expired. See IRM
Statute Expiration                25.6.1.13, Barred Assessments/Barred Statute Cases, for guidance and a list
Reports                           of exceptions to the reporting requirement.

                            (2)   SB/SE area office employees should refer to IRM 25.6.1.13.2.8, Statute Expira-
                                  tion Reporting Responsibilities and Procedures for SB/SE Area Office Involved
                                  Directly With or Providing Support for Tax Return Examinations, for guidance.

                            (3)   LB&I field operations and campus employees should refer to IRM
                                  25.6.1.13.2.9, Statute Expiration Reporting Responsibilities and Procedures for
                                  LB&I Field Operations and LB&I Campus Employees, for guidance.

                            (4)   W&I campus examination employees should refer to IRM 25.6.1.13.2.7.2, Re-
                                  sponsibilities of W&I Examination Operations at Campuses, for guidance.

4.2.1.14                 (1) IRM 1.2.13.1.20, Policy Statement 4-65, provides that the IRS shall not make
(04-23-2014)                 any effort, real or implied, to solicit voluntary payments of a deficiency or
Taxpayer Notification of     taxpayer delinquent account barred by statute. However, payments made by
Assessment Statute           the taxpayer completely of their free will shall be accepted.
Expiration and
Acceptance of Voluntary (2) Taxpayers must be notified in writing of assessment statute expiration if they
Payments on Expired          were contacted for examination. The appropriate notification letter depends on
Statute Returns When         whether a deficiency can be determined. See IRM 4.2.1.14.1 and IRM
Taxpayer Was Contacted       4.2.1.14.2 for additional guidance. The responsibilities for preparing the notifi-
for Examination              cation letter, mailing and routing are the following:

                                  a.   The undated notification letter is prepared and signed by the immediate
                                       manager of the party responsible for the statute expiration. The notifica-
                                       tion letter, along with the completed Form 3999, Statute Expiration
                                       Report, are forwarded to the Area Director (or comparable level of man-
                                       agement) via second-level management.
                                  b.   The Area Director (or comparable level of management) signs the Form
                                       3999 and the letter is date-stamped and mailed by his or her secretary or
                                       staff assistant. The date of taxpayer notification is entered in Box 7 of
                                       Form 3999.
                                  c.   A copy of the notification letter and the Form 3999 are forwarded back to
                                       the manager via second-level management.
                                  d.   The Area Director (or comparable level of management) retains a copy of
                                       the Form 3999 and the applicable taxpayer notification letter. The final
                                       Form 3999 and a copy of the taxpayer notification letter are sent forward
                                       to the Examination Director (or comparable level of management).

                            (3)   In multi-year and related examinations, it is not necessary to separately
                                  process the year in which the statute expired. The return can follow the case
                                  file through the normal examination process. However, a copy of the final
                                  approved Form 3999 must be in the case file.

4.2.1.13                                    Internal Revenue Manual                Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 54 of 82


General Examination Information                        4.2.1                                             page 23

4.2.1.14.1                (1)   If the examination has not reached the point where the deficiency can be de-
(04-23-2014)                    termined, prepare Letter 5318, Deficiency Case Discontinued Due to Statute
Guidelines for Cases            Expiration-Deficiency Undetermined. Letter 5318 explains that the examination
with Expired Statutes           has been discontinued because the statutory period in which the IRS can
Where the Deficiency            legally issue a refund or assess a deficiency has expired.
Cannot Be Determined

4.2.1.14.2                (1)   If the deficiency can be determined or the case is a no-change, prepare Letter
(04-23-2014)                    5321, Deficiency Case Discontinued Due to Statute Expiration-Deficiency De-
Guidelines for Cases            termined, and an unagreed or no-change examination report.
with Expired Statutes
Where the Deficiency            a.   The report can be a copy of a report previously furnished to the taxpayer,
Can Be Determined or                 a revision of that report or an initial report prepared after statute expira-
there is No Change to                tion. However, adjustments that give the taxpayer a beneficial “double
Tax                                  deduction” are prohibited as discussed in 26 CFR 1.161-1, e.g., capitaliz-
                                     ing an item previously expensed and allowing a depreciation deduction in
                                     subsequent years. IRC 6401(a) provides that the term overpayment
                                     includes any payment of any internal revenue tax which is assessed or
                                     collected after the expiration of the period of limitation applicable. It will
                                     generally be possible for the taxpayer to file a timely claim within two
                                     years and have any payment refunded. This permits a double deduction
                                     if a report includes issues that involve subsequent returns. See IRM
                                     4.10.8.9.6, Unagreed Cases: Reports, for guidance on unagreed reports.
                                b.   The report should reflect the deficiency or no change to tax resulting from
                                     issues that have been developed to a point where the IRS’s position is
                                     reasonably sound. Letter 5321 advises the taxpayer “... you have no
                                     legal obligation to pay the amount shown on the enclosed report.”
                          Note: In order to show the statute has expired and the taxpayer is under no legal
                                obligation to pay the deficiency, include the following statement in the “Other
                                Information” section of the report: “You will not be assessed a deficiency for
                                (year) and are under no obligation to pay the deficiency shown on this ex-
                                amination report.”
                                c.   The purpose of the report is to help the taxpayer in filing subsequent
                                     returns and to furnish the amount of the deficiency if the taxpayer elects
                                     to make a voluntary payment.


4.2.1.14.3                (1)   If the taxpayer inquires about making a voluntary payment, they should be
(04-23-2014)                    informed the payment will be accepted and can be mailed to the office
Guidelines for Cases            contacted. The subject of voluntary payments should not be discussed unless
with Expired Statutes           the taxpayer inquires about voluntary payments. If the taxpayer makes a
Where the Taxpayer              voluntary payment:
Makes a Voluntary
Payment                         a.   Prepare and process Form 3244-A, Payment Posting Voucher-
                                     Examination, treating the payment as an advance payment. See IRM
                                     4.4.24.2, Form 3244-A, and IRM 4.4.24.6.4, Completion of Form 3244-A
                                     for IRC 6603 Deposits.
                                b.   Prepare Form 3198, Special Handling Notice for Examination Case Pro-
                                     cessing, following the instructions in IRM 25.6.1.13.2.8.3 (1), Closing
                                     Cases Involving Expired Statute Returns, and submit the case for normal
                                     processing. Voluntary payments are sent to Excess Collection File.
                                c.   Prepare and issue Letter 5319, Deficiency Case-Voluntary Payment
                                     Received After Statute Expiration, acknowledging receipt of the payment.


Cat. No. 34440Q (05-29-2019)              Internal Revenue Manual                                       4.2.1.14.3
              Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 55 of 82

page 24                                              4.2      General Examining Procedures
4.2.1.15               (1) The individual income tax returns for the President and Vice President are
(04-23-2014)               subject to mandatory examinations and cannot be surveyed. See IRM
Processing Returns and     3.28.3.4.3, Mandatory Examination.
Accounts of the
President and Vice     (2) Copies of the returns to be examined will be transmitted by the Office of the
President                  Deputy Commissioner for Services and Enforcement to the SB/SE, Director,
                           Examination.

                          (3)   The area responsible for the examination will be determined by the SB/SE,
                                Director, Examination or their designee. After a determination is made as to the
                                area having jurisdiction, copies of the returns will be transmitted to the area
                                planning and special programs (PSP) territory manager for control and assign-
                                ment to the appropriate field group. The transmittal memorandum will contain
                                the following instructions:

                                a.   Regardless of discriminant index function (DIF) score, the returns will be
                                     examined.
                                b.   IRS personnel, including specialists, will be assigned to the examination
                                     as appropriate.
                                c.   The Examination Area Director, or their designee, will arrange for contact
                                     with the authorized representative of the President and or Vice President
                                     for the examination.
                                d.   All relevant IRM procedures will apply to these returns.

                          (4)   Upon receipt, the group should ensure Project Code 0207, Treasury Mandates,
                                and Source Code 46, have been input for the primary and any prior or subse-
                                quent year returns.

                          (5)   The returns must be assigned within 10 business days of receipt in the group.
                                The returns require expeditious handling at all levels to ensure prompt comple-
                                tion of the examinations.

                          (6)   Related returns, including estate and gift tax returns, will be handled in accor-
                                dance with procedures relating to all taxpayers.

                          (7)   The location of the returns of the President and Vice President will be
                                monitored at all times throughout the examination process.

                                a.   The returns should be kept in an orange folder at all times.
                                b.   The returns should not be exposed to viewing by other employees.
                                c.   The returns should be locked in a secure drawer or cabinet when the
                                     examiner is away from the work area.

                          (8)   The returns should be processed similar to the examination of an employee
                                return per IRM 4.2.6, Examination of Employee Returns, with the exception of
                                the following:

                                a.   The returns of the President and Vice President are mandatory examina-
                                     tions and cannot be surveyed.
                                b.   The returns are subject to mandatory review and must be closed directly
                                     to the Employee Audit Reviewer in Baltimore Technical Services. The
                                     “Other” box in the “Forward to Technical Services” section of Form 3198
                                     must be checked and the examiner should notate “President (or Vice
                                     President) Examination; Forward to Baltimore Technical Services.” The
                                     examining area will notify Baltimore Technical Services when the return is
                                     being forwarded.


4.2.1.15                                   Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 56 of 82


General Examination Information                          4.2.1                                           page 25

                                  c.   Baltimore Technical Services will provide Centralized Case Processing
                                       (CCP) with advance notice when the return is being closed.



4.2.1.16                    (1)   Taxpayers who are presidential appointees are permitted to file their individual
(04-23-2014)                      income tax returns through a trustee of a blind trust. IRM 4.11.55.1.6, Terms,
Blind Trust Income Tax            defines a blind trust as a device used to give management of one’s invest-
Returns Filed by                  ments to an outside person over whom the beneficiary has no control.
Presidential Appointees
                            (2)   Extreme caution should be exercised not to violate a blind trust. All correspon-
                                  dence, inquiries, etc., should be directed to the authorized trustee unless the
                                  power of attorney indicates otherwise. No information regarding the source or
                                  nature of a blind trust can be disclosed. See IRM 3.28.3.4.1, General Informa-
                                  tion and Instructions, and Rev. Proc. 2010-11, for additional information.



4.2.1.17                  (1) Allegations of income tax evasion or allegations concerning the willful failure to
(04-23-2014)                  file any tax return by a senior Treasury official where prosecution is recom-
Reporting Allegations of      mended, where the fraud penalty under IRC 6663 is asserted, or the fraudulent
Tax Violations Involving      failure to file penalty under IRC 6651(f) is asserted when prosecution is not
Senior Treasury Officials     recommended, will be reported to the Commissioner of Internal Revenue. The
                              Commissioner of Internal Revenue will immediately report the allegations to
                              the Deputy Secretary of Treasury or to the Secretary of Treasury.

                            Note: For a definition of “Treasury Department” or “Senior Treasury Official” see
                                  IRM 4.2.1.1.4.


4.2.1.17.1             (1) Upon recommending the assertion of the fraud penalty under IRC 6663 or the
(04-23-2014)               fraudulent failure to file penalty under IRC 6651(f) (for a “senior Treasury
Compliance Examination     official”) where prosecution has not been recommended by the CI function, the
Procedures                 territory manager will provide the Area Director (or comparable level of man-
                           agement) with a memorandum, for forwarding through channels, to the
                           Commissioner of Internal Revenue. The memorandum will contain the
                           following information:

                                  a.   Taxpayer name, residence address, and social security number.
                                  b.   Taxpayer position, now held, which qualifies him or her as a “senior
                                       Treasury official.”
                                  c.   Brief summary of the findings and the tax years involved.
                                  d.   Additional civil taxes and penalties.

4.2.1.18                (1) All information received concerning misconduct of IRS employees or officials
(04-23-2014)                will be reported to TIGTA via the local TIGTA office or by a report to the TIGTA
Reporting Misconduct of     hotline using one of the following methods:
IRS Employees or
Officials                   •       Online—complete and submit the online form on TIGTA’s web page at:
                                    http://www.treasury.gov/tigta/contact_report.shtml
                            •       Email—send a secure email message to the TIGTA Hotline Complaints
                                    Unit at Complaints@tigta.treas.gov
                            •       Telephone—1-800-366-4484
                            •       Fax—202-927-7018
                            •       Mail—


Cat. No. 34440Q (05-29-2019)                 Internal Revenue Manual                                       4.2.1.18
             Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 57 of 82

page 26                                           4.2      General Examining Procedures
                       Treasury Inspector General for Tax Administration

                       Hotline

                       PO Box 589

                       Ben Franklin Station

                       Washington, DC 20044-0589


4.2.1.19               (1)   A bond for the purpose of securing payment of internal revenue taxes is collat-
(04-23-2014)                 eral security offered by the taxpayer, representative or a third party, which
Income Tax Bonds             satisfies the provisions of IRC 7101 and 26 CFR 301.7101–1.
Under IRC 332(b) and
IRC 905(c)             (2)   If an IRC 332(b) liquidation is not completed within a single year, the recipient
                             corporation must sign a waiver of the statute of limitations on assessment and
                             may be required to file a bond.

                             a.   The recipient corporation must waive the statute of limitations on assess-
                                  ment for each year that falls wholly or partly in the liquidation period.
                                  Form 952, Consent to Fix Period of Limitation on Assessment of Income
                                  Taxes, is used to extend the period of assessment of all income taxes of
                                  the receiving corporation on the complete liquidation of a subsidiary
                                  under IRC 332. See 26 CFR 1.332-4.
                             b.   Under a three year corporate liquidation plan, the recipient corporation
                                  may be required to file a bond in case nonrecognition treatment is later
                                  lost. See 26 CFR 1.332-4(a)(3).

                       (3)   Under IRC 905(c), in the case of any credit sought for a foreign tax accrued
                             but not paid, the Area Director or Director of Field Operations, as a condition
                             precedent to the allowance of a credit, may require a bond from the taxpayer.

                             a.   A bond under IRC 905(c) is filed using Form 1117, Income Tax Surety
                                  Bond. Form 1117 will be executed by the taxpayer or representative and
                                  approved by the Area Director (or comparable level of management) on
                                  behalf of the Commissioner of Internal Revenue.
                             b.   No period of limitations is established under either IRC 905(c) or IRC
                                  6501(a) for the furnishing of a bond requested pursuant to IRC 905(c) for
                                  a foreign tax credit based on an accrual of a foreign tax. Such bond may
                                  be required from a taxpayer at any time and the foreign tax credit may be
                                  disallowed without regard to any period of limitations if a taxpayer refuses
                                  to furnish the bond. See Rev. Rul. 73-573.

                       (4)   If IRC 332(b) or IRC 905(c) issues are present, examiners should contact their
                             Area Counsel for help in determining whether to secure a bond and what the
                             terms should be. Any bonds secured will be held by Collection Advisory. See
                             IRM 5.6.1, Collateral Agreements and Security Type Collateral, and IRM 5.6.2,
                             Maintenance, for additional information.




4.2.1.19                                Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 58 of 82


General Examination Information                          4.2.1                                             page 27

4.2.1.20                   (1)   The Office of Foreign Assets Control (OFAC) of the Department of Treasury
(04-23-2014)                     administers and enforces economic and trade sanctions based on U.S. foreign
Property Blocked by              policy and national security goals against targeted foreign countries and
Foreign Funds Control            regimes, terrorists, international narcotics traffickers, those engaged in activi-
or Vested by Office of           ties related to the proliferation of weapons of mass destruction, and other
Foreign Assets Control           threats to the national security, foreign policy, or economy of the United States.
                                 OFAC acts under Presidential national emergency powers, as well as authority
                                 granted by specific legislation, to impose controls on transactions and freeze
                                 foreign assets under U.S. jurisdiction.

                           (2)   On September 24, 2001, the President of the United States issued an
                                 executive order that immediately froze U.S. financial assets of and prohibited
                                 U.S. transactions with 27 different entities. These entities include terrorist orga-
                                 nizations, individual terrorist leaders, a corporation that serves as a front for
                                 terrorism, and several nonprofit organizations.

                           (3)   Treasury Directive (TD) 15-43 (May 3, 2007, reaffirmed September 8, 2011)
                                 delegates to the Commissioner of Internal Revenue the authority of the OFAC
                                 to investigate and review for compliance with economic sanctions programs
                                 persons that the IRS has the authority to examine for compliance with the
                                 Bank Secrecy Act provisions in Title 31 (31 U.S.C. 5311 et seq.). The authority
                                 to investigate and review includes, but is not limited to, the authority to compel
                                 the production of documents and information and otherwise to examine a
                                 person’s compliance with OFAC-administered economic sanctions. IRM
                                 1.2.43.37, Delegation Order 4-47 (New), addresses the Commissioner of
                                 Internal Revenue’s authorization under TD 15-43 with respect to conducting
                                 reviews for compliance with economic sanctions programs.

                           (4)   Information regarding blocked property of aliens and foreign corporations may
                                 be obtained from records located in OFAC. When such information is
                                 requested by area offices, a request detailing the desired information will be
                                 forwarded to the SB/SE Area Director.

                           (5)   Requests should contain clear instructions on what is requested and why.
                                 OFAC collects the information for bank regulatory purposes and needs to know
                                 who will be the end user of the information and how the information will be
                                 used; e.g., by a revenue agent to conduct an examination. Make the request in
                                 a letter sent to the address listed on the contacts page of the Office of Foreign
                                 Assets Control website and include the subject line “Records Request from
                                 Federal Agency”.


4.2.1.20.1               (1) Information obtained from the records of OFAC with respect to blocked
(04-23-2014)                 accounts will be considered to be of a confidential nature and the source
Office of Foreign Assets     thereof will not be disclosed to taxpayers or their representatives, nor will such
Control (OFAC)               information be used in any legal proceeding without written authorization from
Information                  headquarters.

                           (2)   OFAC will pay all taxes legally assessed against a former owner whose
                                 property has been vested by that office if the tax is attributable to taxable
                                 income accruing prior to the date of vesting. This is conditional upon a proper
                                 determination of the taxes, where there is no non-vested property from which
                                 the taxes may be realized, and there are vested funds available for payment of
                                 the taxes.



Cat. No. 34440Q (05-29-2019)                Internal Revenue Manual                                        4.2.1.20.1
              Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 59 of 82

page 28                                             4.2      General Examining Procedures
4.2.1.20.2               (1)   Investigation of returns will be made under the general procedure prescribed
(04-23-2014)                   for investigation of income tax returns. If the owner has property vested by
Investigation and              OFAC, any deficiency in tax liability arising from income realized prior to
Disposition                    vesting or from income earned on non-vested property will be asserted under
                               the general prescribed procedures. Preliminary (30-day) letters or statutory
                               notices of deficiency in cases where communication cannot be had with the
                               owner or representative, should be addressed in care of the party or agency
                               having custody of the property. Under war conditions, such address may be
                               treated as the taxpayer’s last known address.

                         (2)   If all the property of the owner has been vested, the preliminary (30-day) letter,
                               as well as the statutory notice of deficiency, should be addressed to the owner,
                               in care of Justice Dept., Civil Division, Office of Foreign Assets Control. Visit
                               the Office of Foreign Assets Control website for additional information on the
                               OFAC.

                         (3)   If the owner of the property or the party having custody of the property (in situ-
                               ations in which the property has not been vested by OFAC) does not agree to
                               any proposed deficiencies, the parties will have the right to a protest. Any rea-
                               sonable request for an extension to the 30-day letter should be given favorable
                               consideration, provided the interests of the government are adequately
                               protected.

                         (4)   If Appeals consideration is not requested, the case file will be forwarded to the
                               LB&I, International, PSP program manager. The file will include the audit report
                               and a statement of reasons why an agreement was not reached. In cases
                               where agreements were concluded in vested cases, the file will be noted to
                               assess in the name of the OFAC, for the former owner. Likewise, agreed as-
                               sessments in non-vested cases will be made in the name of the owner in care
                               of the person, party, or agency having custody of the property.


4.2.1.20.3               (1)   In cases of blocked or vested property, where it is determined the payor failed
(04-23-2014)                   to withhold tax at the source on income, the amount required by statute to be
Payor Failure to               withheld will be asserted against the payor agent. In cases where it is deter-
Withhold Tax at Source         mined that income arising, but not paid, prior to blocking or vesting was turned
                               over to OFAC without withholding, the liability of the payor agent for withhold-
                               ing will be promptly reported to the LB&I, International, PSP program manager
                               for adjustment.


4.2.1.21                 (1)   Federal agencies have always recognized a duty to protect informants and
(04-23-2014)                   witnesses from threats or possible danger resulting from their assistance to the
Witness Security               government by furnishing information or by testifying on behalf of the govern-
Program                        ment in the prosecution of individuals. See IRM 9.5.11.11, Protection and
                               Maintenance of Informants and Witnesses.

                         (2)   The IRS has the authority to temporarily protect an informant or witness until a
                               determination is made by the DOJ that the person qualifies for protection
                               under its Witness Security Program.

                         (3)   The IRS has the authority to approve all confidential expenditures for other
                               protective arrangements undertaken by the IRS for an informant or witness
                               who does not qualify for or is refused protection under the DOJ’s Witness
                               Security Program, in an investigation which is not under jurisdiction of the U.S.
                               Attorney’s Office.

4.2.1.20.2                                Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 60 of 82


General Examination Information                        4.2.1                                           page 29

                          (4)   Examination personnel who become aware of or have indications that the
                                taxpayer assigned may be a person in the Witness Security Program will im-
                                mediately suspend the examination. No subsequent attempts by examination
                                employees will be made to contact a protected witness. Any necessary contact
                                will be coordinated through the special agent in charge (SAC) to the Deputy
                                Chief, CI, Attn: Witness Security Coordinator (WSC). A memorandum will be
                                prepared for signature of the area director (or comparable level of manage-
                                ment) containing the following:

                                a.   Any examination action taken to date.
                                b.   Facts indicating that the taxpayer is enrolled in the Witness Security
                                     Program.
                                c.   Relevant facts involved in the tax matter, e.g., year under examination,
                                     information needed, etc.

                          (5)   Upon receipt by an IRS employee of information alleging a threat or possible
                                danger to a past or present government informant or witness or family
                                member, as a result of furnishing information or otherwise cooperating with the
                                government, the employee will forward the information immediately to the SAC.



4.2.1.22                  (1)   The Taxpayer Advocate Service (TAS) helps taxpayers resolve problems with
(05-29-2019)                    the IRS and recommends changes to prevent problems through two types of
Taxpayer Advocate               advocacy—case-related and systemic. See IRM 13.1.1.2(5), Philosophy of
Program                         Advocacy. TAS has identified criteria that qualify taxpayers for TAS assistance.
                                TAS Criteria 1-9 reflect situations requiring acceptance of taxpayer cases to be
                                worked by TAS.

                          (2)   TAS refers to Criteria 1-4 as “Economic Burden” cases, Criteria 5-7 as
                                “Systemic Burden” cases, Criteria 8 as “Best Interest of the Taxpayer” cases,
                                and Criteria 9 as “Public Policy” cases. See IRM 13.1.7.2, TAS Case Criteria.

                          (3)   All inquiries meeting TAS criteria should be documented on Form 911, Request
                                for Taxpayer Advocate Service Assistance (And Application for Taxpayer Assis-
                                tance Order), and forwarded to TAS by the most expeditious method available.

                          Note: If the taxpayer specifically requests TAS assistance, the case should be
                                referred to the Local Taxpayer Advocate (LTA).

                          (4)   Problems that meet TAS criteria do not necessarily need to be sent to TAS if
                                they can be immediately resolved by the function. All IRS employees should
                                handle potential TAS cases with the taxpayer’s best interest in mind. For other
                                taxpayer problem resolutions, see IRM 4.10.1.4.6, Problem Solving.

                          Note: If the taxpayer’s problem involves an Appeals agreed resolution not being
                                implemented or there was an error involving the implementation, refer the
                                taxpayer to the Appeals customer service number, see IRM 8.1.9.2, AARS
                                Closed Case Referrals, for additional information. An Appeals Account Reso-
                                lution Specialist (AARS) will be able to provide assistance (AARS will not
                                change case decisions or determinations).

                          (5)   If TAS accepts a Form 911 that is related to a taxpayer under examination, it
                                will be forwarded to Examination for review by the responsible group. The



Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                      4.2.1.22
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 61 of 82

page 30                                              4.2      General Examining Procedures
                                group manager will refer to the Service Level Agreement between the National
                                Taxpayer Advocate and the Commissioner of their respective division for pro-
                                cedural guidance.

                                a.   Examiners should charge time expended on TAS activities to miscella-
                                     neous examination Activity Code 671, Taxpayer Advocate, per IRM 4.9,
                                     Examination Technical Time Reporting System. Time charged to this
                                     code should only include actual time spent on TAS activities. Examination
                                     time should be charged to the case in the usual manner.
                                b.   The statute of limitations on assessment may be extended by IRC
                                     7811(d) and should be confirmed in writing with TAS.


4.2.1.23                  (1)   The provisions of IRC 1033, Involuntary Conversions, allow for the deferral of
(05-29-2019)                    gains realized on the disposition of compulsorily or involuntarily converted
Extensions of the               property when a taxpayer purchases similar property within the specified re-
Replacement Period of           placement period. When the taxpayer is unable to replace the property within
Involuntarily Converted         the normal replacement period, they can request an extension of the replace-
Property                        ment period by writing to the Area Director. The Area Director will forward the
                                taxpayer’s request for an extension of time to Technical Services (TS) for con-
                                sideration. TS will take final action to approve or deny the request as
                                delegated by IRM 1.2.65.4.11, Delegation Order SBSE 1-23-33, Authority to
                                Grant Extensions of Time to Replace Involuntarily Converted Property Under
                                Section 1033 of the Internal Revenue Code. See IRM 4.8.8.6, Involuntarily
                                Converted Property, for additional information.

                          Note: The request is most likely to be received by the Commissioner’s Representa-
                                tive in miscellaneous mail forwarded by the Campus.

                          (2)   If the converted property is owned by several taxpayers under the jurisdiction
                                of different Area Directors’ offices, the TS national coordinator will conduct the
                                investigation to determine whether reasonable cause exists for not replacing
                                the converted property within the required time period.

4.2.1.24                  (1)   During the preliminary review of IRP data, examiners may determine that infor-
(05-29-2019)                    mation provided by the payer is incorrect.
Identification of Bad
Payer Information         (2)   Bad payer data is defined as any situation where the payer made an error on
                                the information return of a type that could occur on other information returns.
                                When errors have occurred on ten or more of these documents filed by one
                                payer or transmitter, bad payer data exists. Examples of bad payer data
                                include but are not limited to:

                                •      Duplicate filing of Forms W-2 or 1099;
                                •      Corrected Forms W-2 or 1099 not identified as a corrected, thus
                                       appearing to duplicate the original filing;
                                •      Misplaced decimals;
                                •      Additional digits added to amounts;
                                •      Nontaxable income reported as taxable; and
                                •      Income reported on the wrong form.

                          (3)   When examiners determine that bad payer data exists, they will briefly explain
                                the identified error on a copy of the IRP and email it to the AUR HQ Payer
                                Agent Coordinator, by selecting the coordinator from the AUR Coordinator Site
                                - “Ogden”.

4.2.1.23                                   Internal Revenue Manual                  Cat. No. 34440Q (05-29-2019)
       Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 62 of 82


General Examination Information                        4.2.1                                               page 31

4.2.1.25                  (1)   Informant awards for confidential services are often received from the Bureau
(05-29-2019)                    of Customs, Federal Bureau of Investigation, Central Intelligence Agency,
Awards Received by              Secret Service, local Police Departments, Whistleblower program, and other
Informants                      similar sources. It is imperative that the source of income not be revealed in
                                the examiner’s report and that the identify of the informant be protected. See
                                IRM 25.2.2.9, Confidentiality of the Whistleblower, for additional guidance on
                                confidentiality.

                          (2)   If during the examination, unidentified income reported on the return or unre-
                                ported income is discovered, the taxpayer may explain that the income was
                                received for services of a confidential nature.

                                •     If verification of the source of income is necessary, then verification
                                      should be secured through inquiry of the official in charge of making the
                                      payment
                                •     If the official is in the same locality as the examiner, then the official will
                                      be interviewed personally without any written communication or other
                                      report. If a personal interview is not possible, the examiner will prepare
                                      for the personal signature of the Area Director, a letter to the official
                                      marked “Confidential - To be opened by addressee only” requesting
                                      verification of the payment for confidential services.

                          (3)   If the taxpayer states that the unidentified or unreported income was received
                                for services of a confidential nature, the case will be processed in the usual
                                manner without disclosing the source of the payment.

                                •     In the case file, the description of the income will state “miscellaneous
                                      income -source verified.”
                                •     Correspondence used to verify the source of income will not remain in
                                      the case file but will be maintained in special file, confidential in nature,
                                      under the personal control of the Area Director.

4.2.1.26                  (1)   All employees should be familiar with the provisions of the Restructuring and
(04-23-2014)                    Reform Act of 1998 (RRA 98), including the following:
Restructuring and
Reform Act of 1998              a.   Section 1105, Prohibition on Executive Branch Influence Over Taxpayer
                                     Audits and Other Investigations, superseded by IRC 7217.
                                b.   Section 1203, Termination of Employment for Misconduct. See Document
                                     11043, RRA ’98 Section 1203 All Employee Guide, for additional
                                     information.
                                c.   Section 3466, Application of Certain Fair Debt Collection Procedures, su-
                                     perseded by IRC 6304.

                          (2)   In addition, the Service has a long-standing commitment to the fair and
                                equitable treatment of all taxpayers set forth in Rev. Proc. 64-22. The pertinent
                                part of Rev. Proc. 64-22 states the law will be administered in a reasonable,
                                practical manner. Issues should be raised by examiners when they have merit
                                and never arbitrarily or for trading purposes.




Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                           4.2.1.26
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 63 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 64 of 82




                 EXHIBIT D
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 65 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 66 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 67 of 82




                  EXHIBIT E
              Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 68 of 82



                       Your Rights                                                                                   Publication 1



                       as a Taxpayer
This publication explains your rights as a taxpayer and the processes for examination, appeal, collection, and refunds.
Also available in Spanish.



                        The Taxpayer Bill of Rights
1. The Right to Be Informed                                         6. The Right to Finality
Taxpayers have the right to know what they need to do to            Taxpayers have the right to know the maximum amount of
comply with the tax laws. They are entitled to clear                time they have to challenge the IRS’s position as well as the
explanations of the laws and IRS procedures in all tax forms,       maximum amount of time the IRS has to audit a particular tax
instructions, publications, notices, and correspondence. They       year or collect a tax debt. Taxpayers have the right to know
have the right to be informed of IRS decisions about their tax      when the IRS has finished an audit.
accounts and to receive clear explanations of the outcomes.
                                                                    7. The Right to Privacy
2. The Right to Quality Service                                     Taxpayers have the right to expect that any IRS inquiry,
Taxpayers have the right to receive prompt, courteous, and          examination, or enforcement action will comply with the law
professional assistance in their dealings with the IRS, to be       and be no more intrusive than necessary, and will respect all
spoken to in a way they can easily understand, to receive clear     due process rights, including search and seizure protections,
and easily understandable communications from the IRS, and          and will provide, where applicable, a collection due process
to speak to a supervisor about inadequate service.                  hearing.

3. The Right to Pay No More than the                                8. The Right to Confidentiality
Correct Amount of Tax                                               Taxpayers have the right to expect that any information they
Taxpayers have the right to pay only the amount of tax legally      provide to the IRS will not be disclosed unless authorized by
due, including interest and penalties, and to have the IRS          the taxpayer or by law. Taxpayers have the right to expect
apply all tax payments properly.                                    appropriate action will be taken against employees, return
                                                                    preparers, and others who wrongfully use or disclose taxpayer
4. The Right to Challenge the IRS’s Position                        return information.
and Be Heard                                                        9. The Right to Retain Representation
Taxpayers have the right to raise objections and provide            Taxpayers have the right to retain an authorized representative
additional documentation in response to formal IRS actions or       of their choice to represent them in their dealings with the
proposed actions, to expect that the IRS will consider their        IRS. Taxpayers have the right to seek assistance from a Low
timely objections and documentation promptly and fairly, and        Income Taxpayer Clinic if they cannot afford representation.
to receive a response if the IRS does not agree with their
position.                                                           10. The Right to a Fair and Just Tax System
5. The Right to Appeal an IRS Decision in an                        Taxpayers have the right to expect the tax system to consider
                                                                    facts and circumstances that might affect their underlying
Independent Forum                                                   liabilities, ability to pay, or ability to provide information timely.
Taxpayers are entitled to a fair and impartial administrative       Taxpayers have the right to receive assistance from the
appeal of most IRS decisions, including many penalties, and         Taxpayer Advocate Service if they are experiencing financial
have the right to receive a written response regarding the          difficulty or if the IRS has not resolved their tax issues properly
Office of Appeals’ decision. Taxpayers generally have the right     and timely through its normal channels.
to take their cases to court.




                            Provide America’s taxpayers top-quality service by helping them understand and meet
   The IRS Mission          their tax responsibilities and enforce the law with integrity and fairness to all.


         Publication 1 (Rev. 9-2017) Catalog Number 64731W Department of the Treasury Internal Revenue Service www.irs.gov
                 Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 69 of 82

                  Examinations, Appeals, Collections, and Refunds
Examinations (Audits)                            the Appeals Office of the IRS. Most              However, we sometimes talk with other
                                                 differences can be settled without               persons if we need information that you
We accept most taxpayers’ returns as filed.      expensive and time-consuming court trials.       have been unable to provide, or to verify
If we inquire about your return or select it     Your appeal rights are explained in detail in    information we have received. If we do
for examination, it does not suggest that        both Publication 5, Your Appeal Rights and       contact other persons, such as a neighbor,
you are dishonest. The inquiry or                How To Prepare a Protest If You Don’t            bank, employer, or employees, we will
examination may or may not result in more        Agree, and Publication 556, Examination of       generally need to tell them limited
tax. We may close your case without              Returns, Appeal Rights, and Claims for           information, such as your name. The law
change; or, you may receive a refund.            Refund.                                          prohibits us from disclosing any more
   The process of selecting a return for            If you do not wish to use the Appeals         information than is necessary to obtain or
examination usually begins in one of two         Office or disagree with its findings, you        verify the information we are seeking. Our
ways. First, we use computer programs to         may be able to take your case to the U.S.        need to contact other persons may
identify returns that may have incorrect         Tax Court, U.S. Court of Federal Claims, or      continue as long as there is activity in your
amounts. These programs may be based             the U.S. District Court where you live. If       case. If we do contact other persons, you
on information returns, such as Forms            you take your case to court, the IRS will        have a right to request a list of those
1099 and W-2, on studies of past                 have the burden of proving certain facts if      contacted. Your request can be made by
examinations, or on certain issues               you kept adequate records to show your           telephone, in writing, or during a personal
identified by compliance projects. Second,       tax liability, cooperated with the IRS, and      interview.
we use information from outside sources          meet certain other conditions. If the court
that indicates that a return may have            agrees with you on most issues in your           Refunds
incorrect amounts. These sources may             case and finds that our position was largely     You may file a claim for refund if you think
include newspapers, public records, and          unjustified, you may be able to recover          you paid too much tax. You must generally
individuals. If we determine that the            some of your administrative and litigation       file the claim within 3 years from the date
information is accurate and reliable, we         costs. You will not be eligible to recover       you filed your original return or 2 years from
may use it to select a return for                these costs unless you tried to resolve your     the date you paid the tax, whichever is
examination.                                     case administratively, including going           later. The law generally provides for interest
   Publication 556, Examination of Returns,      through the appeals system, and you gave         on your refund if it is not paid within 45
Appeal Rights, and Claims for Refund,            us the information necessary to resolve the      days of the date you filed your return or
explains the rules and procedures that we        case.                                            claim for refund. Publication 556,
follow in examinations. The following                                                             Examination of Returns, Appeal Rights,
sections give an overview of how we              Collections                                      and Claims for Refund, has more
conduct examinations.                            Publication 594, The IRS Collection              information on refunds.
By Mail                                          Process, explains your rights and                    If you were due a refund but you did not
                                                 responsibilities regarding payment of            file a return, you generally must file your
We handle many examinations and                  federal taxes. It describes:                     return within 3 years from the date the
inquiries by mail. We will send you a letter
                                                  • What to do when you owe taxes. It             return was due (including extensions) to get
with either a request for more information
                                                    describes what to do if you get a tax bill    that refund.
or a reason why we believe a change to
your return may be needed. You can                  and what to do if you think your bill is
respond by mail or you can request a                wrong. It also covers making installment      Taxpayer Advocate Service
personal interview with an examiner. If you         payments, delaying collection action,         TAS is an independent organization within
mail us the requested information or                and submitting an offer in compromise.        the IRS that can help protect your taxpayer
provide an explanation, we may or may not         • IRS collection actions. It covers liens,      rights. We can offer you help if your tax
agree with you, and we will explain the             releasing a lien, levies, releasing a levy,   problem is causing a hardship, or you’ve
reasons for any changes. Please do not              seizures and sales, and release of            tried but haven’t been able to resolve your
hesitate to write to us about anything you          property.                                     problem with the IRS. If you qualify for our
do not understand.                                                                                assistance, which is always free, we will do
                                                  • IRS certification to the State Department
                                                                                                  everything possible to help you. Visit
By Interview                                        of a seriously delinquent tax debt, which
                                                                                                  www.taxpayeradvocate.irs.gov or call
                                                    will generally result in denial of a
If we notify you that we will conduct your                                                        1-877-777-4778.
                                                    passport application and may lead to
examination through a personal interview,           revocation of a passport.
or you request such an interview, you have                                                        Tax Information
the right to ask that the examination take       Your collection appeal rights are explained
                                                 in detail in Publication 1660, Collection        The IRS provides the following sources for
place at a reasonable time and place that is                                                      forms, publications, and additional
convenient for both you and the IRS. If our      Appeal Rights.
                                                                                                  information.
examiner proposes any changes to your
return, he or she will explain the reasons for
                                                 Innocent Spouse Relief                            • Tax Questions: 1-800-829-1040
                                                 Generally, both you and your spouse are             (1-800-829-4059 for TTY/TDD)
the changes. If you do not agree with these
                                                 each responsible for paying the full              • Forms and Publications:
changes, you can meet with the examiner’s
                                                 amount of tax, interest, and penalties due          1-800-829-3676 (1-800-829-4059 for
supervisor.
                                                 on your joint return. However, if you               TTY/TDD)
Repeat Examinations                              qualify for innocent spouse relief, you may       • Internet: www.irs.gov
If we examined your return for the same          be relieved of part or all of the joint           • Small Business Ombudsman: A small
items in either of the 2 previous years and      liability. To request relief, you must file         business entity can participate in the
proposed no change to your tax liability,        Form 8857, Request for Innocent Spouse              regulatory process and comment on
please contact us as soon as possible so         Relief. For more information on innocent            enforcement actions of the IRS by
we can see if we should discontinue the          spouse relief, see Publication 971, Innocent        calling 1-888-REG-FAIR.
examination.                                     Spouse Relief, and Form 8857.                     • Treasury Inspector General for Tax
                                                                                                     Administration: You can confidentially
Appeals                                          Potential Third Party Contacts                      report misconduct, waste, fraud, or
If you do not agree with the examiner’s          Generally, the IRS will deal directly with you      abuse by an IRS employee by calling
proposed changes, you can appeal them to         or your duly authorized representative.             1-800-366-4484 (1-800-877-8339 for
                                                                                                     TTY/TDD). You can remain anonymous.
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 70 of 82




                  EXHIBIT F
                   Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 71 of 82
                                                Department of the Treasury — Internal Revenue Service                       Request Number
Form 4564
(Rev. September 2006)                 Information Document Request
To: (Name of Taxpayer and Company Division or Branch)                                            Subject

                                                                                                 SAIN number     Submitted to:


                                                                                                 Dates of Previous Requests (mmddyyyy)
Please return Part 2 with listed documents to requester identified below
Description of documents requested




Information Due By                                                   At Next Appointment                    Mail in
                        Name and Title of Requester                                            Employee ID number Date (mmddyyyy)


     From:
                        Office Location                                                                                Telephone Number

                                                                                                                        (     )

Catalog Number 23145K           www.irs.gov                 Part 1 - Taxpayer's File Copy                             Form 4564 (Rev. 9-2006)
                   Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 72 of 82
                                                Department of the Treasury — Internal Revenue Service                        Request Number
Form 4564
(Rev. September 2006)                 Information Document Request
To: (Name of Taxpayer and Company Division or Branch)                                             Subject

                                                                                                  SAIN number     Submitted to:


                                                                                                  Dates of Previous Requests (mmddyyyy)
Please return Part 2 with listed documents to requester identified below
Description of documents requested




Information Due By                                                   At Next Appointment                     Mail in
                        Name and Title of Requester                                             Employee ID number Date (mmddyyyy)


     From:
                        Office Location                                                                                 Telephone Number

                                                                                                                         (     )

Catalog Number 23145K           www.irs.gov                  Part 2 - To be Returned by Taxpayer with Reply            Form 4564 (Rev. 9-2006)
                   Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 73 of 82
                                                Department of the Treasury — Internal Revenue Service                             Request Number
Form 4564
(Rev. September 2006)                 Information Document Request
To: (Name of Taxpayer and Company Division or Branch)                                                  Subject

                                                                                                       SAIN number     Submitted to:


                                                                                                       Dates of Previous Requests (mmddyyyy)
Please return Part 2 with listed documents to requester identified below
Description of documents requested




Information Due By                                                   At Next Appointment                          Mail in
                        Name and Title of Requester                                                  Employee ID number Date (mmddyyyy)


     From:
                        Office Location                                                                                      Telephone Number

                                                                                                                              (     )

Catalog Number 23145K           www.irs.gov                                Part 3 - Requester's File Copy                   Form 4564 (Rev. 9-2006)
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 74 of 82




                 EXHIBIT G
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 75 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 76 of 82
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 77 of 82




                 EXHIBIT H
                    Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 78 of 82

   Form   5701                                           Department of the Treasury - Internal Revenue Service

     (April 2019)                              Notice of Proposed Adjustment
Name of taxpayer                                                                                          Issue number


Name and title of person to whom delivered                                                                Date


Entity for this proposed adjustment                                                                       Response due


Based on the information we now have available and our discussions with you, we believe the proposed adjustment listed below should
be included in the revenue agent's report. However, if you have additional information that would alter or reverse this proposal, please
furnish this information as soon as possible.

        Years                  Amount                          Account or Return Line                      SAIN Number      UIL Code




Reasons for proposed adjustment (If the explanation of the adjustment will be longer than the space provided below, the entire
explanation should begin on Form 886-A (explanation of items)




Taxpayer's/Representative's action
    Agreed        Agreed in part            Disagreed          Have additional information; will submit by
Taxpayer's/Representative's signature                                                                     Date


If disagreed in part or in full - check here for consideration of Fast Track Settlement
      Taxpayer                                 IRS
Team Manager                                                                                              Date


Catalog Number 42770J                                          www.irs.gov                                        Form 5701 (Rev. 4-2019)
Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 79 of 82




                  EXHIBIT I
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 80 of 82

         Department of the Treasury                                            Date:
         Internal Revenue Service                                               09/05/2019
         [Operating Division / Program Name]                                   Taxpayer ID number:


                                                                               Form:


                                                                               Person to contact:


                                                                               Employee ID number:


                                                                               Contact telephone number:


                                                                               Contact fax number:


                                                                               Last day to file petition with US tax court:
  Certified Mail     [Certified Mailing Number]

Dear [Name]:
                                               Notice of Deficiency

Tax Year Ended:
Deficiency:
Increase in tax




Why we are sending you this letter
We determined that you owe additional tax or other amounts, or both, for the tax years above. This letter is your
Notice of Deficiency as we're required by law to send you. The enclosed Form 4549-A, Income Tax
Examination Changes (Unagreed and Excepted Agreed), or Form 5278, Statement - Income Tax Changes,
shows how we figured the deficiency.
If you agree with the Notice of Deficiency
If you agree with our determination, sign the enclosed Form 4089-B, Notice of Deficiency - Waiver, and return
it to us at the address on the top of the first page of this letter. Sending this now can help limit the accumulation
of interest.
If you disagree with the Notice of Deficiency
If you want to contest our final determination, you have 90 days from the date of this letter (150 days if
addressed to you outside of the United States) to file a petition with the United States Tax Court.
                                                                                                Letter 531 (Rev. 1-2019)
                                                                                                Catalog Number 40223L
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 81 of 82

How to file your petition
You can get a petition form and the rules for filing from the Tax Court's website at www.ustaxcourt.gov, by
contacting the Office of the Clerk at the address below, or by calling 202-521-0700. Send your completed
petition form, a copy of this letter, and copies of all statements and schedules you received with this letter to the
address below.
                                            United States Tax Court
                                            400 Second Street, NW
                                            Washington, DC 20217
If this notice shows more than one tax year, you can file one petition form showing all of the years you
disagree with.
The Tax Court has a simplified procedure for small tax cases. If you plan to file a petition for multiple tax years
and the amount in dispute for any one or more of the tax years exceeds $50,000 (including penalties), you can't
use this simplified procedure. If you use this simplified procedure, you can't appeal the Tax Court's decision.
You can get information about the simplified procedure from www.ustaxcourt.gov or by writing to the court at
the address above.
If you recently sought bankruptcy relief by filing a petition in bankruptcy court, see enclosed Notice 1421,
How Bankruptcy Affects Your Right to File a Petition in Tax Court in Response to a Notice of Deficiency.
You can represent yourself before the Tax Court, or anyone allowed to practice before the Tax Court can
represent you.
Time limits on filing a petition
The court can't consider your case if you file the petition late.
  • A petition is considered timely filed if the Tax Court receives it within
    - 90 days from the date this letter was mailed to you, or
    - 150 days from the date this letter was mailed to you if this letter is addressed to you outside of the
      United States.
  • A petition is also generally considered timely if the United States Postal Service postmark date is within
    the 90 or 150-day period and the envelope containing the petition is properly addressed with the correct
    postage. The postmark rule doesn't apply if mailed from a foreign country.
  • A petition is also generally considered timely if the date marked by a designated private delivery service is
    within the 90 or 150-day period. Not all services offered by private delivery companies are designated
    delivery services. For a list of designated delivery services available for domestic and international
    mailings, see Notice 2016-30, which is available on the IRS website at www.irs.gov/irb/2016-18_IRB/ar07.html.
    Please note that the list of approved delivery companies may be subject to change.
  • The time you have to file a petition with the Tax Court is set by law and can't be extended or suspended,
    even for reasonable cause. We can't change the allowable time for filing a petition with the Tax Court.
If you are married
We're required to send a notice to each spouse. If both want to petition the Tax Court, both must sign and file
the petition or each must file a separate, signed petition. If only one spouse timely petitions the Tax Court, the
deficiency may be assessed against the non-petitioning spouse. If only one spouse is in bankruptcy at the time
we issued this letter or files a bankruptcy petition after the date of this letter, the bankruptcy automatic stay does
not prevent the spouse who is not in bankruptcy from filing a petition with the Tax Court. The bankruptcy
automatic stay of the spouse seeking bankruptcy relief doesn't extend the time for filing a petition in Tax Court
for the spouse who is not in bankruptcy.

                                                                                             Letter 531 (Rev. 1-2019)
                                                                                             Catalog Number 40223L
               Case 1:19-cv-01974-TNM Document 44-4 Filed 09/06/19 Page 82 of 82

If we don’t hear from you
If you decide not to sign and return Form 4089-B, and you don't file a timely petition with the Tax Court, we'll
assess and bill you for the deficiency (and applicable penalties and interest) after 90 days from the date of this
letter (150 days if this letter is addressed to you outside the United States).
Note: If you are a C corporation, we're required by Internal Revenue Code Section 6621(c) to charge an interest
rate two percent higher than the normal rate on corporate underpayments in excess of $100,000.
If you need more assistance
If you have questions, you can contact the person at the top of this letter. If you write, include a copy of this
letter, your telephone number, and the best hours to reach you. Keep the original letter for your records.
Information about the IRS Taxpayer Advocate Service
The IRS office whose phone number appears at the top of the notice can best address and access your tax
information and help get you answers. However, you may be eligible for free help from the Taxpayer Advocate
Service (TAS) if you can't resolve your tax problem with the IRS, or you believe an IRS procedure just isn't
working as it should. TAS is an independent organization within the IRS that helps taxpayers and protects
taxpayer rights. Contact your local Taxpayer Advocate Office at:


Or call TAS at 877-777-4778. For more information about TAS and your rights under the Taxpayer Bill of Rights,
go to taxpayeradvocate.irs.gov. Do not send your Tax Court petition to the TAS address listed above. Use the
Tax Court address provided earlier in the letter. Contacting TAS does not extend the time to file a petition.
Information about Low Income Taxpayer Clinics and other resources
Assistance can be obtained from individuals and organizations that are independent from the IRS. The
Directory of Federal Tax Return Preparers with credentials recognized by the IRS can be found at
http://irs.treasury.gov/rpo/rpo.jsf. IRS Publication 4134 provides a listing of Low Income Taxpayer Clinics
(LITCs) and is available at www.irs.gov. Also, see the LITC page at www.taxpayeradvocate.irs.gov/litcmap.
Assistance may also be available from a referral system operated by a state bar association, a state or local
society of accountants or enrolled agents or another nonprofit tax professional organization. The decision to
obtain assistance from any of these individuals and organizations will not result in the IRS giving preferential
treatment in the handling of the issue, dispute or problem. You don't need to seek assistance to contact us.
We will be pleased to deal with you directly and help you resolve your situation.
                                                          Sincerely,


                                                          [Name]
                                                          Commissioner
                                                          By


                                                          [Name]
                                                          [Title]

Enclosures:
[Form 4549-A or Form 5278]
Form 4089-B
Notice 1421

                                                                                             Letter 531 (Rev. 1-2019)
                                                                                             Catalog Number 40223L
